EXHIBIT 10.6

EXECUTION COPY

PACIFIC MERCANTILE BANCORP

COMMON STOCK PURCHASE AGREEMENT

DATED AS OF AUGUST 26, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

  

DEFINITIONS AND CONSTRUCTION

     2   

1.1

  

Definitions

     2   

1.2

  

Rules of Construction

     10   

ARTICLE II

  

PURCHASE AND SALE OF SERIES B SHARES

     11   

2.1

  

Purchase and Sale of Common Stock Shares

     11   

2.2

  

Time and Place of Closing

     11   

ARTICLE III

  

CLOSING DELIVERIES

     11   

3.1

  

Company Deliveries at Closing

     11   

3.2

  

Deliveries of the Purchasers

     12   

ARTICLE IV

  

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     13   

4.1

  

Organization of the Company and the Bank

     14   

4.2

  

Corporate Power; Due Authorization

     14   

4.3

  

No Conflict; Required Filings and Consents

     15   

4.4

  

Capitalization

     15   

4.5

  

Capitalization of the Bank

     16   

4.6

  

Valid Issuance of Common Stock Shares

     16   

4.7

  

Offering of the Common Stock Shares

     16   

4.8

  

Absence of Certain Changes

     17   

4.9

  

SEC Reports; Financial Statements; Regulatory Reports

     18   

4.10

  

Litigation

     20   

4.11

  

Permits; Compliance with Applicable Laws

     20   

4.12

  

Regulatory Matters

     21   

4.13

  

Employee Benefit Plans

     22   

4.14

  

Labor and Other Employment Matters

     23   

4.15

  

Tax Matters

     24   

4.16

  

Transactions with Interested Persons

     25   

4.17

  

Material Contracts

     26   

4.18

  

Indebtedness and Other Contracts

     26   

4.19

  

Capital Ratios

     26   

4.20

  

Loan Portfolio and OREO

     26   

4.21

  

Other Activities of the Company and the Bank

     27   

4.22

  

Environmental Matters

     27   

4.23

  

Properties

     28   

4.24

  

Accounting Records; Data Processing

     29   

4.25

  

Insurance

     29   

4.26

  

Intellectual Property

     30   

4.27

  

Brokered Deposits

     30   

4.28

  

Brokers

     30   

4.29

  

Risk Management Instruments, Derivatives and Equity Securities

     30   

4.30

  

Confidentiality

     31   

4.31

  

Exchange Act Registration, NASDAQ

     31   

4.32

  

Mortgage Banking Business

     31   

4.33

  

S-3 Eligibility

     32   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page  

4.34

  

Application of Takeover Protections; Rights Agreement

     32   

4.35

  

No General Solicitation; Placement Agent’s Fees

     33   

4.36

  

No Integrated Offering

     33   

4.37

  

U.S. Real Property Holding Corporation

     33   

4.38

  

Off Balance Sheet Arrangements

     33   

4.39

  

Manipulation of Price

     33   

4.40

  

Acknowledgement Regarding Purchaser’s Trading Activity

     33   

ARTICLE V

  

REPRESENTATIONS AND WARRANTIES OF PURCHASERS

     34   

5.1

  

Authorization; Corporate/Limited Liability Company/Partnership Power

     34   

5.2

  

Agreement Not in Contravention; Consents

     34   

5.3

  

Purchase for Own Account

     35   

5.4

  

Disclosure of Information

     35   

5.5

  

Investment Experience

     35   

5.6

  

Accredited Purchaser Status

     36   

5.7

  

Restricted Securities

     36   

5.8

  

Residence

     36   

5.9

  

Brokers’ and Finders’ Fees

     36   

ARTICLE VI

  

COVENANTS

     36   

6.1

  

Reasonable Best Efforts

     36   

6.2

  

Company Application for Regulatory Approval

     37   

6.3

  

Carpenter Funds Application for Regulatory Approval

     37   

ARTICLE VII

  

CONDITIONS TO OBLIGATIONS TO CLOSE

     37   

7.1

  

Conditions to the Parties’ Obligations to Close

     37   

7.2

  

Conditions Precedent to Consummation of this Agreement by All Parties

     37   

7.3

  

Conditions Precedent to Consummation of this Agreement by the Purchasers

     38   

7.4

  

Conditions Precedent to Consummation of this Agreement by the Company

     39   

ARTICLE VIII

  

INDEMNIFICATION

     40   

8.1

  

Indemnification by the Company

     40   

8.2

  

Maximum Liability of the Company

     40   

8.3

  

Time Limits on Indemnification

     40   

8.4

  

Procedures for Indemnification

     41   

8.5

  

Other Provisions Applicable to Indemnification Claims

     42   

8.6

  

Exclusivity

     42   

ARTICLE IX

  

ADDITIONAL AGREEMENTS OF THE PARTIES

     43   

9.1

  

Legends

     43   

9.2

  

Securities Laws Disclosure

     44   

9.3

  

Material Non-Public Information

     44   

9.4

  

Reporting Status

     46   

9.5

  

Blue Sky Laws

     46   

9.6

  

Use of Proceeds

     46   

9.7

  

Register

     46   

9.8

  

Fees

     47   

9.9

  

Conduct of Business

     47   

9.10

  

Listing

     47   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page  

9.11

  

Additional Registration Statements

     47   

ARTICLE X

  

TERMINATION

     47   

10.1

  

Termination

     47   

10.2

  

Alternative Strategic Proposals

     48   

10.3

  

Termination Fee

     50   

10.4

  

Remedy due to Failure of Certain Conditions Precedent

     50   

ARTICLE XI

  

MISCELLANEOUS

     50   

11.1

  

Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury

     50   

11.2

  

Specific Performance

     51   

11.3

  

Press Releases

     51   

11.4

  

Notices

     51   

11.5

  

Entire Agreement

     52   

11.6

  

No Assignment; Successors and Assigns

     52   

11.7

  

Waiver and Amendment

     52   

11.8

  

Headings

     52   

11.9

  

Severability

     53   

11.10

  

Counterparts

     53   

 

EXHIBIT A

   Names and Addresses of and Allocation of Common Stock Shares among Purchasers
     A-1   

 

iii



--------------------------------------------------------------------------------

COMMON STOCK PURCHASE AGREEMENT

THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of August 26,
2011 among PACIFIC MERCANTILE BANCORP, a California corporation (the “Company”),
and the the Carpenter Funds (as defined below) (each, a “Purchaser” and
collectively, the “Purchasers”). The Purchasers and the Company are collectively
referred to herein as the “Parties” and each may be individually referred to
herein as a “Party.” Certain terms with initial capital letters in this
Agreement are defined in Article I hereof.

RECITALS

A. The Company is a bank holding company, registered as such under the BHCA and
is the record and beneficial owner of 100 percent of the issued and outstanding
capital stock of Pacific Mercantile Bank, a California banking corporation (the
“Bank”).

B. The Company has authorized the creation and issuance of two new series of
preferred stock, one series of 190,000 shares designated as its “Series B-1
Convertible 8.4% Noncumulative Preferred Stock” (the “Series B-1 Preferred
Stock” or “Series B-1 Shares”), and the second series of 110,000 shares
designated as its “Series B-2 Convertible 8.4% Noncumulative Preferred Stock”
(the “Series B-2 Preferred Stock” or “Series B-2 Shares”), each series with the
rights, preferences and privileges set forth in the Series B Preferred Stock
Certificate of Determination which has been filed with the California Secretary
of State (the “Series B Certificate of Determination”). The Series B-1 Shares
and the Series B-2 Shares shall be jointly referred to herein as the “Series B
Shares.” The Series B-1 Preferred Stock and the Series B-2 Preferred Stock shall
be jointly referred to herein as the “Series B Preferred Stock.”

C. The Company is concurrently executing that certain Series B Stock Purchase
Agreement as of the date hereof (the “Series B Stock Purchase Agreement”) among
the Company, each of the Purchasers, and SBAV LP, a Delaware limited partnership
(“SBAV”), pursuant to which the Company is selling, as of the date hereof, One
Hundred Twelve Thousand (112,000) Series B Shares to the Purchasers and SBAV.

D. The Company is concurrently executing that certain Additional Series B Stock
Purchase Agreement as of the date hereof (the “Additional Series B Stock
Purchase Agreement”) among the Company, each of the Purchasers, and SBAV,
pursuant to which the Company desires to sell to the Purchasers and SBAV One
Hundred Eighteen Thousand (118,000) Series B Shares ;

E. The Company desires to sell to the Purchasers, and the Purchasers desire to
purchase from the Company, in a private placement, common stock of the Company
at the Purchase Price (as hereinafter defined) in an aggregate amount equal to
$15,500,000 (the “Common Stock Shares”) pursuant to this Agreement; and

F. The sale and purchase of the Common Stock Shares is exempt from the
registration and prospectus delivery requirements of the Securities Act;

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and other agreements set forth herein,
and for other good and valuable



--------------------------------------------------------------------------------

consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS AND CONSTRUCTION

1.1 Definitions. When used in this Agreement, each of the following terms shall
have the following meaning unless the context otherwise requires:

“2010 10-K” shall have the meaning ascribed to such term in Section 4.1(b).

“ALLL” shall have the meaning ascribed to such term in Section 4.22(c).

“Additional Series B Stock Purchase Agreement” shall have the meaning ascribed
to such term in Recital D.

“Affiliate” means an “affiliate” or “associate”, as defined under SEC Rule 405.

“Affiliated Group” shall have the meaning ascribed to such term in
Section 4.16(a)(i).

“Agent” shall have the meaning ascribed to such term in Section 4.36.

“Agreement” means this Common Stock Purchase Agreement, including all Exhibits
and Schedules hereto, as the same may be hereafter amended.

“Applicable Law” shall mean any domestic or foreign, federal, state or local,
statute, law, ordinance, rule, administrative interpretation, regulation, order,
writ, injunction, directive, judgment, decree or other requirement of any
Governmental Authority applicable to the Company or the Bank or their respective
properties or assets.

“Bank” shall have the meaning ascribed to such term in Recital A.

“Bank Secrecy Act” means the Currency and Foreign Transaction Reporting Act (31
U.S.C. Section 5311 et seq.), as amended.

“Benefit Plan” means any “employee benefit plan” as defined in Section 3(3) of
ERISA under which any current or former director, officer, employee or
consultant of the Company or the Bank is a participant or is eligible to receive
any benefits, including incentive, bonus, deferred compensation, vacation,
holiday, cafeteria, medical, disability, stock purchase, stock option, stock
appreciation, phantom stock, restricted stock or other stock-based compensation
plans, policies or programs.

“BHCA” means the Bank Holding Company Act of 1956, as amended.

“Book Value Per Share” means the Company’s common shareholders’ equity
(inclusive of goodwill and other intangible assets of the Company), divided by
the total number of the Company’s Common Shares outstanding, as set forth in or
determined from the Company’s most recent Form 10-Q, Form 10-K or other SEC
Report last filed before the Closing Date.

 

2



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in California are authorized or required by law to close.

“CEO” shall have the meaning ascribed to such term in Section 4.9(e).

“CFO” shall have the meaning ascribed to such term in Section 4.9(e).

“California Secretary” means the Office of the Secretary of State of the State
of California.

“Carpenter Funds” means Carpenter Community Bancfund, L.P. and Carpenter
Community Bancfund-A, L.P.; of which the general partner is Carpenter Fund
Manager GP, LLC.

“Carpenter Regulatory Approvals” shall have the meaning ascribed to such term in
Section 6.3.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. 9601 et seq., as amended or recodified.

“CGCL” means the California General Corporations Law, as in effect on the date
hereof and as may be amended hereafter.

“Change in Control Arrangements” means all plans, contracts, programs,
agreements, policies and other arrangements (whether written or unwritten) which
provide for (i) the making of any material payment (including, without
limitation, any severance, unemployment compensation, parachute) payment to,
(ii) any material increase in the compensation or benefits otherwise payable to,
or (iii) the acceleration of the time of payment or vesting of any material
compensation or material benefits of, any of the current or former directors,
officers, employees or consultants of the Company or the Bank on or by reason of
the consummation of any transaction or series of related transactions with any
person that would result in (A) the persons who were the holders of all of the
outstanding voting shares of the Company or the Bank immediately prior to the
consummation of such transaction ceasing to own at least fifty-one percent
(51%) of the shares of voting stock of the Company or the Bank (as the case may
be), or (B) all or substantially all of the assets of the Company or the Bank
being sold or otherwise transferred to another person (other than a person that,
immediately prior to the consummation of such sale or other transfer of assets,
was an Affiliate of the Company or the Bank).

“Claims Notice” shall have the meaning ascribed to such term in Section 7.4(a).

“Classified Assets” shall mean all OREO and all loans which have been classified
as “substandard,” “doubtful,” or “loss” (or words of similar import) by the
Bank, or an applicable Regulatory Authority.

“Closing” shall have the meaning ascribed to such term in Section 2.2.

“Closing Date” shall have the meaning ascribed to such term in Section 2.2.

“Code” means the Internal Revenue Code of 1986, as amended or recodified.

“Common Stock” means the Company’s common stock, without par value.

 

3



--------------------------------------------------------------------------------

“Common Stock Shares” shall have the meaning ascribed to such term in Recital E.

“Community Reinvestment Act” means the Community Reinvestment Act of 1977 (12
U.S.C. 2901 et seq.), as amended.

“Company” shall have the meaning ascribed to such term in the Preamble.

“Company 2010 Balance Sheet” shall have the meaning ascribed to such term in
Section 4.9(c).

“Company Articles” shall have the meaning ascribed to such term in
Section 4.1(b).

“Company Bylaws” shall have the meaning ascribed to such term in Section 4.1(b).

“Company Consolidated Financial Statements” shall have the meaning given to such
term in Section 4.9(b).

“Company Disclosure Schedule” and “Company Schedules” shall mean the disclosure
schedules referenced in Article IV of the Agreement which have been separately
delivered by the Company at or prior to execution of this Agreement to the
Purchasers, or their officers, managers or general partners, as the case may be.

“Company Incentive Shares” shall have the meaning ascribed to such term in
Section 4.4(b).

“Company Material Contracts” has the meaning ascribed to such term in
Section 4.18.

“Company Permits” shall have the meaning ascribed to such term in
Section 4.12(a).

“Company Regulatory Approvals” shall have the meaning ascribed to such term in
Section 6.2.

“Company Stock” means the issued and outstanding capital stock of the Company.

“Company Update(s)” shall have the meaning ascribed to such term in the preamble
to Article IV.

“Derivative Instrument” means any swap, forward, future, option, cap, floor or
collar or any other interest rate or foreign currency protection contract or any
other contract that is not included in the Company’s 2010 Balance Sheet and is a
derivatives contract.

“DFI” means the Commissioner of the Department of Financial Institutions of the
State of California.

“DTC” means The Depository Trust Company.

“Environmental Laws” means any federal, state, local or foreign statute, law,
ordinance, regulation, rule, code, treaty, writ or order and any enforceable
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree, judgment, stipulation, injunction, permit,
authorization, policy, opinion, or agency requirement, in each case having the
force and effect of law, relating to pollution, contamination, protection,
investigation or

 

4



--------------------------------------------------------------------------------

restoration of the environment, health and safety or natural resources,
including, without limitation, noise, odor, wetlands, or the use, handling,
presence, transportation, treatment, storage, disposal, release, threatened
release or discharge of Hazardous Materials.

“Environmental Permits” means any permit, approval, identification number,
license and other authorization required under any applicable Environmental Law.

“Equal Credit Opportunity Act” means the Equal Credit Opportunity Act (15 U.S.C.
Section 1691 et seq.) as amended.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Housing Act” means the Fair Housing Act (420 U.S.C. Section 3601 et seq.),
as amended.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Reserve Board” and “FRB” both mean the Board of Governors of the
Federal Reserve System or the applicable Federal Reserve Bank acting under
delegated authority.

“Financial Code” means the California Financial Code, as amended from time to
time.

“Form 8-K” shall have the meaning ascribed to such term in Section 9.2.

“GAAP” means generally accepted accounting principles as in effect in the United
States of America, applied on a consistent basis.

“GLB Act” means the Gramm-Leach-Bliley Act of 1999, as amended from time to
time.

“Governmental Authority” and “Governmental Entity” shall each mean any foreign,
domestic, federal, territorial, state or local governmental authority,
quasi-governmental authority, court, government or self-regulatory organization,
government commission or tribunal, or any regulatory or administrative agency,
or any political or other subdivision, department or branch of any of the
foregoing.

“Hazardous Material” means any hazardous or toxic substance, material or waste
which is or becomes regulated by any local governmental authority, the State of
California or the United States Government. The term “Hazardous Material”
includes, without limitation, any material or substance which is (i) defined as
a “hazardous waste,” “extremely hazardous waste” or “restricted hazardous waste”
under Sections 25115, 25117 or 25122.7, or listed pursuant to Section 25140, of
the California Health and Safety Code Division 20, Chapter 6.5 (Hazardous Waste
Control Law), (ii) defined as a “hazardous substance” under Section 25316 of the
California Health and Safety Code, Division 20, Chapter 6.8
(Carpenter-Presley-Tanner Hazardous Substance Account Act), (iii) defined as a
“hazardous material,” “hazardous substance,” or “hazardous waste” under
Section 25501 of the California Health and Safety Code, Division 20, Chapter
6.95 (Hazardous Materials Release Response Plans and Inventory), (iv) defined as
a “hazardous substance” under Section 25281 of the California Health and Safety
Code, Division 20, Chapter 6.7 (Underground Storage of Hazardous Substances),
(v) petroleum, (vi) asbestos, (vii) defined as hazardous or extremely

 

5



--------------------------------------------------------------------------------

hazardous pursuant to Article 11 of Title 22 of the California Administrative
Code, Division 4, Chapter 20, (viii) designated as a “hazardous substance”
pursuant to Section 311 of the Federal Water Pollution Control Act (33 U.S.C.
1317), (ix) defined as a “hazardous waste” pursuant to Section 1004 of the
Federal Resource Conservation and Recovery Act, 42 U.S.C. 6901 et seq. (42
U.S.C. 6903), or (x) defined as a “hazardous substance” pursuant to Section 101
of CERCLA.

“Home Mortgage Disclosure Act” means the Home Mortgage Disclosure Act (12 U.S.C.
Section 2801 et seq.), as amended.

“Indebtedness” of any Person means, without duplication (a) all indebtedness for
borrowed money, (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with generally accepted accounting principles)
(other than trade payables entered into in the ordinary course of business),
(c) all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (d) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (e) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (f) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (g) all indebtedness referred to in clauses (a) through (f) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (h) all contingent obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses
(a) through (g) above; provided, however, that customer deposits and similar
obligations shall not be included as Indebtedness.

“Indemnification Claim” shall have the meaning ascribed to such term in
Section 8.3(b).

“Indemnified Party” shall have the meaning ascribed to such term in Section 8.1.

“Indemnifying Payments” shall have the meaning ascribed to such term in
Section 8.5(d).

“Indemnity Termination Date” shall have the meaning ascribed to such term in
Section 8.3(a).

“Insurer” shall have the meaning ascribed to such term in Section 4.30.

“Insolvent” means, with respect to any Person (a) the present fair saleable
value of such Person’s assets is less than the amount required to pay such
Person’s total Indebtedness, (b) such Person is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, or (c) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature.

 

6



--------------------------------------------------------------------------------

“Intellectual Property” means trademarks, service marks, brand names,
certification marks, trade dress and other indications of origin, the goodwill
associated with the foregoing and registrations and applications to register the
foregoing; inventions, discoveries and ideas; patents and applications for
patents; nonpublic information, trade secrets and confidential information and
rights to limit the use or disclosure thereof by any person; writings and other
works, whether copyrightable or not; and registrations or applications for
registration of copyrights; and any similar intellectual property or proprietary
rights.

“Investor” means a Purchaser or any transferee or assignee thereof to whom a
Purchaser assigns its rights under the Registration Rights Agreement and who
agrees to become bound by the provisions of the Registration Rights Agreement in
accordance with the terms thereof and any transferee or assignee thereof to whom
a transferee or assignee assigns its rights under the Registration Rights
Agreement and who agrees to become bound by the provisions of the Registration
Rights Agreement in accordance with the terms thereof.

“Investor Rights Agreements” means those certain Investor Rights Agreements
between the Company and each of the Purchasers, the forms of which are attached
as Exhibits D-1 and D-2 to the Series B Stock Purchase Agreement.

“IRS” means the United States Internal Revenue Service.

“Knowledge of the Company” and “knowledge of the Company” means the actual
knowledge of any of the President of the Company, the Chief Financial Officer of
the Company, the Chief Operating Officer of the Bank or the Chief Credit Officer
of the Bank.

“Liability” means and includes for any Person all items of Indebtedness
(including, without limitation, capitalized lease obligations), whether direct,
indirect or contingent, which, in accordance with GAAP, would be included in
determining liabilities as shown on the liability side of a balance sheet of
such Person as of the date as of which Indebtedness is to be determined, and
also includes all Indebtedness and liabilities of others assumed or guaranteed
by such Person or in respect of which such Person is secondarily or contingently
liable (other than by endorsement of instruments in the course of collection),
whether by reason of any agreement to acquire such Indebtedness or to supply or
advance sums or otherwise, and any guarantee of any such item of Indebtedness or
any other obligation or any assurance with respect to the financial condition of
any other Person, including without limitation any purchase or repurchase
agreement (but not including endorsements of instruments for deposit or
collection in the ordinary course of business).

“Lien” means any mortgage, hypothecation, pledge, security interest,
encumbrance, equitable interest, claim, lien or charge, any conditional sale or
other title retention agreement in the nature thereof or any material
restriction on the use, voting, transfer, receipt of income or other exercise of
any attributes of ownership) of any asset or property, any sale of receivables
with recourse or any filing of a financing statement as debtor under the Uniform
Commercial Code or any similar statute, or any agreement to grant, create,
effect, enter into or file any of the foregoing.

“Loan Investor” shall have the meaning ascribed to such term in Section 4.30.

“Loans” means loans, extensions of credit (including guaranties) and commitments
to extend credit.

 

7



--------------------------------------------------------------------------------

“Losses” means any and all losses, claims, damages, liabilities and expenses
(including reasonable expenses of investigation and reasonable attorneys’ fees
and expenses). Notwithstanding anything to the contrary contained in this
Agreement, the diminution in value of the Common Stock Shares shall only be
considered a “Loss” for purposes of this Agreement, if, and only if, the cause
of such diminution in value is the breach of this Agreement by Company.

“Material Adverse Effect” means, when used in connection with any entity, any
change, effect, or circumstance that has or could reasonably be expected to have
a material adverse effect on (i) the business, financial condition, results of
operations, assets or prospects of such entity and its Subsidiaries taken as a
whole or (ii) the ability of such entity and its Subsidiaries to consummate the
transaction contemplated by this Agreement and the Other Transaction Documents.

“Mortgage Finance Agency” shall have the meaning ascribed to such term in
Section 4.30.

“Nonperforming Assets” shall mean all loans for which interest is past due more
than 90 days and/or is not accruing, and all loans restructured when there has
not been a history of past performance on debt service in accordance with the
contractual terms of the restructured loans, and all OREO.

“Other Real Estate Owned” and “OREO” both mean real estate or loans secured by
real estate that are classified or would be classified, under bank regulatory
accounting principles, as: “loans to facilitate;” “other real estate owned;”
“in-substance foreclosure;” “in-substance repossession;” foreclosed real estate;
and real estate acquired for debts previously contracted.

“Other Transaction Documents” means the Registration Rights Agreement, and any
other agreement to be executed and delivered by the Parties hereto concurrently
with the execution and delivery of this Agreement relating to the sale of the
Common Stock Shares pursuant to this Agreement.

“Party” shall have the meaning ascribed to such term in the Preamble.

“Permitted Liens” shall mean (i) mechanics’, carriers’, workers’, repairmen’s,
warehousemen’s, carriers’ or other similar Liens arising in the ordinary course
of business of the Company or the Bank, (ii) Liens for Taxes, assessments and
other similar governmental charges or statutory Liens that are not yet due and
payable or which are being contested in good faith, (iii) pledges of assets by
the Company or the Bank in the ordinary course of business, including to secure
public deposits or borrowings, and (iv) Liens that arise under zoning, land use
and other similar laws and other imperfections of title or other Liens that do
not, individually or in the aggregate, materially affect the value of the
property subject thereto (as carried on the consolidated balance sheet of the
Company) and do not materially impair the use of the property subject thereto as
presently used and Liens on those properties which would not, individually or in
the aggregate, have a Material Adverse Effect on the Company.

“Person” means any natural person, corporation, firm, partnership, association,
government, governmental agency or any other entity.

“Preferred Stock” means the Series A Preferred Stock, the Series B Preferred
Stock and the Series C Preferred Stock.

 

8



--------------------------------------------------------------------------------

“Previously Disclosed” means disclosed in writing in a Disclosure Schedule to
this Agreement or in the SEC Reports.

“Purchase Price” shall mean the greater of Book Value Per Share or $5.31 per
share.

“Purchasers” shall have the meaning ascribed to such term in the Preamble.

“Purchasers Disclosure Schedule” and “Purchasers Schedules” shall mean the
disclosure schedules referenced in Article V of the Agreement which have been
separately delivered by each Purchaser at or prior to execution of this
Agreement to the Company.

“Registration Rights Agreement” means that certain agreement the form of which
is attached as Exhibit B to the Additional Series B Stock Purchase Agreement.

“Regulatory Agreement” shall have the meaning ascribed to such term in
Section 4.13.

“Regulatory Authority” shall have the meaning ascribed to such term in
Section 4.9(f).

“Restricted Securities” shall have the meaning ascribed to such term in
Section 5.7.

“Returns” shall have the meaning ascribed to such term in Section 4.16(a)(iii).

“SEC” means the United States Securities and Exchange Commission.

“SEC Reports” means those reports and schedules filed by the Company with the
SEC pursuant to the Exchange Act from January 1, 2009 through the date of the
Closing.

“Secondary Financing” means the sale of the Company’s equity securities pursuant
to, and in accordance with, this Agreement and the Additional Series B Stock
Purchase Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Series A Preferred Stock” means the Company’s Series A Convertible 10%
Cumulative Preferred Stock and the shares of which shall sometime be referred to
in this Agreement as “Series A Shares”.

“Series B Certificate of Determination” means the Company’s Certificate of
Determination of the Rights, Preferences, Privileges and Restrictions of the
Series B Shares in the form such Certificate was filed with the California
Secretary on August 16, 2011.

“Series B Preferred Stock” shall have the meaning ascribed to such term in the
Recitals to this Agreement and the shares of which shall sometime be referred to
in this Agreement as “Series B Shares”.

“Series B-1 Preferred Stock” shall have the meaning ascribed to such term in the
Recitals to this Agreement and the shares of which shall sometime be referred to
in this Agreement as “Series B-1 Shares”.

 

9



--------------------------------------------------------------------------------

“Series B-2 Preferred Stock” shall have the meaning ascribed to such term in the
Recitals to this Agreement and the shares of which shall sometime be referred to
in this Agreement as “Series B-2 Shares”.

“Series B Stock Purchase Agreement” shall have the meaning ascribed to such term
in Recital C to this Agreement.

“Series C Certificate of Determination” means the Company’s Certificate of
Determination of the Rights, Preferences, Privileges and Restrictions of the
Series C Shares in the form such Certificate was filed with the California
Secretary on August 16, 2011.

“Series C Preferred Stock” means the Company’s Series C Convertible 8.4%
Noncumulative Preferred Stock and the shares of which shall sometime be referred
to in this Agreement as “Series C Shares”.

“Severance Arrangements” means all agreements, plans, contracts, programs,
arrangements and policies of the Company or the Bank that provide for the
payment or continuation of compensation or benefits to any of their respective
current or former directors, officers or employees or consultants on or by
reason of or following a termination of employment or cessation of service of
such director, officer, employee or consultant with the Company or the Bank.

“Subsidiary” of a corporation or other Person shall mean any other corporation
or any limited liability company, partnership, joint venture or other legal
entity of which the corporation or other Person (either alone or through or
together with any other Subsidiary), owns, directly or indirectly, a majority of
the stock or other equity ownership interests which entitle the holders thereof
to vote generally in the election of the board of directors or other governing
body of such other corporation, or any such limited liability company,
partnership, joint venture or other legal entity.

“Taxes” shall have the meaning ascribed to such term in Section 4.16(a)(ii).

“Termination Date” shall have the meaning ascribed to such term in
Section 10.1(a).

“Third Party Claim” shall have the meaning ascribed to such term in
Section 7.4(b).

“Undisputed Amount” shall have the meaning ascribed to such term in
Section 7.4(a).

“Warrants” means the warrants to purchase shares of Common Stock to be issued to
the Purchasers pursuant to the Additional Series B Stock Purchase Agreement.

1.2 Rules of Construction. This Agreement is the result of arms’-length
negotiations between the parties hereto and no provision hereof, because of any
ambiguity found to be contained herein or otherwise, shall be construed against
a party because such party or its legal counsel was the draftsman of that
provision or any portion thereof. Unless the context in which such terms are
used clearly and unambiguously indicates otherwise, (i) the term “or” shall not
be exclusive, (ii) the term “including” shall not be limiting, but shall mean
either “including but not limited to” or including without limitation” and
(iii) the terms “herein,” “hereof,” “hereto,” “hereunder”, “hereinafter” and
other similar terms shall refer to this Agreement as a whole and not merely to
the specific section, subsection, paragraph or clause where such terms may
appear. The Recitals to this Agreement are an integral part of this Agreement
and shall be given full effect in connection with the interpretation and
construction of this Agreement. Words and phrases defined in the plural shall
also be used in the

 

10



--------------------------------------------------------------------------------

singular and vice versa and shall be construed in the plural or singular as
appropriate and apparent in the context used. Unless otherwise specifically
provided herein, accounting terms shall be given and assigned their usual
meaning and effect as defined or used under GAAP.

ARTICLE II

PURCHASE AND SALE OF SERIES B SHARES

2.1 Purchase and Sale of Common Stock Shares. On the terms and subject to the
conditions set forth in this Agreement, at the Closing, the Company shall sell
and issue to the Purchasers a number of Common Stock Shares having an aggregate
Purchase Price equal to $15,500,000. The Company shall sell and issue to each
Purchaser the total dollar amount of Common Stock Shares set forth opposite such
Purchaser’s name on Exhibit A hereto and each such Purchaser shall purchase such
dollar amount of Common Stock Shares from the Company at the Purchase Price. No
fractional shares shall be issued. In lieu of fractional shares, the number of
Common Stock Shares purchased by each Purchaser will be rounded to the nearest
whole number and the aggregate Purchase Price will be adjusted accordingly.

2.2 Time and Place of Closing. The closing of the sale by the Company and the
purchase by the Purchasers of the Common Stock Shares (the “Closing”) shall take
place on the fifteenth (15th) Business Day immediately following the later of
(i) the receipt by the Company of the Company Regulatory Approvals, (ii) the
receipt by the Carpenter Funds of the Carpenter Regulatory Approvals, and
(iii) the date on which the conditions set forth in Article VII are satisfied
(other than those conditions that by their nature are to be satisfied at the
Closing or waived pursuant to this Agreement), or such other date agreed upon by
the Company and the Purchasers (the “Closing Date”). The Closing shall be held
at the offices of Stradling Yocca Carlson & Rauth in Newport Beach, California.

ARTICLE III

CLOSING DELIVERIES

3.1 Company Deliveries at Closing. At the Closing, the Company shall execute, or
shall deliver to each Purchaser, the following documents and instruments:

(a) Common Stock Certificates. One or more Common Stock Certificates to evidence
the ownership by such Purchaser of the number of Common Stock Shares being
purchased by it pursuant to this Agreement, endorsed with restrictive legends(s)
substantially in the form set forth in Section 9.1 below.

(b) Officers’ Certificate. A certificate executed by the President or Chief
Financial Officer of the Company, in their capacities as such, certifying that

(i) the execution, delivery and performance of this Agreement by the Company
have been approved by all requisite corporate action of the Company,

(ii) the representations and warranties of the Company set forth in Article IV
hereof, as modified by the Company Disclosure Schedules or SEC Reports, are true
and correct in all material respects (if not qualified as to materiality) and
true and correct (if so qualified) as of the date hereof and as of the Closing
Date, provided that to the extent that any such representations and warranties
were made as of a specified date, such representations and warranties

 

11



--------------------------------------------------------------------------------

shall continue on the Closing Date to have been true as of such specified date
and not as of the Closing, and except where the failure or failures of any such
representations and warranties to be so true and correct have not had and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect with respect to the Company, and

(iii) the Company has performed or complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with by it on or prior to the Closing.

(c) Good Standing Certificates. Good Standing Certificates issued by the Office
of the Secretary of State, or similar office, of each jurisdiction in which the
Company and the Bank are qualified to do business and dated not more than five
(5) Business Days preceding the Closing Date, certifying that each of the
Company and the Bank is in good standing in such jurisdiction.

(d) Other Transaction Documents. The Other Transaction Documents required to be
executed and delivered by the Company, duly executed by it and such other
documents relating to the transactions contemplated by this Agreement as such
Purchasers or their counsel may reasonably request.

(e) Receipt. A receipt or cross receipt executed by an officer of the Company
confirming its receipt of (i) a copy of this Agreement duly executed by each
Purchaser; (ii) the aggregate Purchase Price paid by each Purchaser for the
Common Stock Shares purchased by it hereunder, and (iii) the Other Transaction
Documents required to be executed and delivered by any of the Purchasers.

3.2 Deliveries of the Purchasers. At the Closing, each Purchaser shall have paid
to the Company the aggregate Purchase Price, in same day funds, of the Common
Stock Shares it is purchasing hereunder and each such Purchaser shall execute
and/or deliver, or cause to be delivered to the Company:

(a) Purchase Price. The full Purchase Price of such Common Stock Shares, paid in
cash by wire transfer of same day funds to the Company pursuant to the wire
instructions provided by the Company.

(b) Officers’ Certificate. A certificate executed by an officer or general
partner of the Purchaser, in their capacities as such, certifying that

(i) the representations and warranties of the Purchaser set forth in Article V
hereof are true and correct in all material respects (if not qualified as to
materiality) and true and correct (if so qualified) as of the Closing Date,
except where the failure or failures of any such representations and warranties
to be so true and correct have not had and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and

(ii) the Purchaser has performed or complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with by it on or prior to the Closing.

(c) Receipt. A receipt or cross receipt executed by such Purchaser, confirming
its receipt of (i) a copy of this Agreement duly executed by the Company;
(ii) the Common Stock

 

12



--------------------------------------------------------------------------------

Certificate(s) issued in the name of such Purchaser, and (iii) the Other
Transaction Documents required to be executed and delivered by or on behalf of
the Company.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to each Purchaser that as of the date
hereof, the statements contained in this Article IV are true and correct, except
as specified in such representation or warranty or as otherwise set forth in
(i) the corresponding sections or subsections of the Company Disclosure
Schedules or (ii) SEC Reports (other than any disclosures contained under the
captions “Risk Factors” or “Forward Looking Statements” or any other disclosures
included therein to the extent that they are forward-looking in nature);
provided, however, that, with respect to the Company Disclosure Schedules, for
any such disclosure to be effective, it must indicate the specific section of
this Agreement to which it relates (except that any information set forth in any
one such Schedule pertaining to the representations and warranties in this
Article IV shall be deemed to apply to each other applicable section of this
Article IV if the relevance of such disclosures to the information called for in
such other section or sections is reasonably apparent); provided, further, that,
with respect to the SEC Reports, for any such disclosure to be effective, the
relevance of such SEC Report to the representations and warranties in this
Article IV must be reasonably apparent. The disclosure of any information in the
Company Disclosure Schedules shall not be deemed to constitute an acknowledgment
that such information is required to be disclosed in connection with the
representations and warranties made by the Company in this Agreement or that it
is material, nor shall such information be deemed to establish a standard of
materiality.

No later than three (3) Business Days prior to the Closing Date, the Company
shall supplement or amend the Schedules identified in this Article IV in writing
with respect to any matter arising after the date of this Agreement which, if
existing or occurring at the date of this Agreement, would have been required to
be set forth or described in such Schedules or which is necessary to correct any
information in such Schedules or in the representations and warranties of the
Company herein which have been rendered inaccurate by such matter (the “Company
Update(s)”); provided, however, that with respect to any matters that constitute
a Material Adverse Effect, the required Company Update shall be given promptly
after the Company has Knowledge of the matter rather than three (3) Business
Days prior to the Closing. In any event, if any Company Update is made and
discloses matters that constitute a Material Adverse Effect that was not
Previously Disclosed and the Purchasers have not, in their reasonable
discretion, had an adequate opportunity to review and investigate the matter
disclosed as of the scheduled Closing Date, or the Parties have not come to a
resolution with respect thereto, notwithstanding any other provision of this
Agreement to the contrary, the Purchasers may postpone the Closing for up to ten
(10) Business Days. In the event that an individual Company Update or more than
one Company Update in the aggregate constitute(s) a Material Adverse Effect,
each of the Purchasers may, in their separate election, notify the Company in
writing that it is terminating the Agreement under Section 10.1(c) provided that
any terminating Purchaser delivers such notice not later than ten (10) Business
Days after receipt of the last of the applicable Company Update(s). Upon timely
delivery of a Purchaser’s proper notice of its election to terminate the
Agreement to the Company pursuant to the immediately preceding sentence, all
duties and obligations of the Company and the terminating Purchaser under this
Agreement shall terminate and be null and void ab initio. In the event the
Closing occurs, the relevant representations and warranties of the Company to
which the Company Updates relate shall be amended to the extent set forth in the
Company Updates and such Company Updates will be effective to cure and correct

 

13



--------------------------------------------------------------------------------

for all purposes any breach of any representation, warranty or covenant which
would have existed if Company had not provided such Company Updates.

Subject to the preceding paragraph, as of the date of this Agreement (except to
the extent any of the following representations and warranties expressly relates
to a specific date and/or time, in which case the representation and warranty
shall relate only to that specific date and/or time), the Company represents and
warrants to each Purchaser as follows:

4.1 Organization of the Company and the Bank.

(a) The Company is a corporation duly organized, incorporated, validly existing
and in good standing under the laws of California, and is a registered bank
holding company under the BHCA. The Company has only one consolidated
Subsidiary, which is the Bank and has two unconsolidated Subsidiaries, which are
grantor trusts that issued trust preferred securities on the Company’s behalf.
The Bank has been duly organized, and is incorporated, validly existing and in
good standing under the laws of California. Each of the Company and the Bank are
in good standing under laws of each jurisdiction in which it is qualified to do
business. The Bank is a California state chartered bank and is duly licensed by
the DFI as a commercial bank and is a member of the Federal Reserve System and
its deposits are insured by the FDIC as set forth in FDIC regulations. Each of
the Company and the Bank has the requisite corporate power and authority to own,
lease and operate its respective properties and to carry on its business as it
is now being conducted. Each of the Company and the Bank is duly qualified or
licensed to do business, and is in good standing, in each jurisdiction where the
character of the properties owned, leased or operated by it or the nature of its
business makes such qualification, licensing or good standing necessary, except
for such failures to be so qualified, licensed or in good standing that would
not, individually or in the aggregate, have a Material Adverse Effect with
respect to the Company.

(b) The copies of the Company’s Articles of Incorporation, as amended (the
“Company Articles”), and Bylaws, as amended (the “Company Bylaws”), that are
listed as exhibits to the Company’s Annual Report on Form 10-K for the year
ended December 31, 2010 (the “2010 10-K”) are complete and correct copies
thereof as in effect on the date hereof, except as the Company Articles are
amended by the Series B Certificate of Determination and the Series C
Certificate of Determination. The Company is not in violation of any of the
provisions of the Company Articles or Bylaws. True and complete copies of all
minute books of the Company and of the Bank, containing minutes of meetings held
and actions taken by their respective Boards of Directors or any committees
thereof during the period from January 1, 2010 to the date hereof, have been
made available by the Company to the Purchasers. All material actions of the
Boards of Directors or any committees thereof of the Company and the Bank are
reflected in such books.

4.2 Corporate Power; Due Authorization. Except as set forth in Section 4.2 of
the Company Disclosure Schedule, the Company has all requisite corporate power
and authority to execute and deliver this Agreement and the Other Transaction
Documents, to sell and issue the Common Stock Shares and to carry out and
perform its obligations under this Agreement and the Other Transaction
Documents. The Company’s board of directors has duly approved and authorized the
execution and delivery of and the performance by the Company of its obligations
under this Agreement and the Other Transaction Documents. No other corporate
proceedings on the part of the Company are necessary to approve and authorize
the execution and delivery of this Agreement and the Other Transaction Documents
or the consummation of the transactions contemplated hereby and thereby, as
applicable, other than the approval by the Company’s shareholders as set forth
in

 

14



--------------------------------------------------------------------------------

Section 7.2(c). This Agreement and the Other Transaction Documents, constitutes
(or at the Closing will constitute, as applicable) a valid and legally binding
obligation of the Company, which is enforceable against it in accordance with
its terms, except as the enforceability thereof may be subject to or limited by
(a) bankruptcy, insolvency, reorganization, arrangement, moratorium, or other
similar laws, now or hereafter in effect, relating to or affecting the rights of
creditors, and (b) general equitable principles, regardless of whether the issue
of enforceability is considered in a proceeding in equity or at law.

4.3 No Conflict; Required Filings and Consents.

(a) Except as set forth in Section 4.3(a) of the Company Disclosure Schedule,
the execution and delivery of this Agreement and the Other Transaction
Documents, by the Company does not and the performance of this Agreement by the
Company will not (i) conflict with or violate any provision of the Company
Articles or the Company Bylaws or the Articles of Incorporation or the Bylaws of
the Bank, (ii) conflict with, or breach or violate any Applicable Law or Company
Material Contracts (assuming that all consents, approvals, authorizations and
permits described in Section 4.3(b) have been obtained and all filings and
notifications described in Section 4.3(b) have been made and any waiting periods
thereunder have terminated or expired) or (iii) require any consent or approval
under, result in any breach of or any loss of any material benefit under,
constitute a change of control or default (or an event which with notice or
lapse of time or both would become a default) under or give to others any right
of termination, vesting, amendment, acceleration or cancellation of, or result
in the creation of a Lien on any property or asset of the Company or the Bank or
on the Common Stock Shares pursuant to any contract or other agreement to which
the Company or the Bank is a party or to which the Company or the Bank or any of
their respective assets are subject, or any the Company Permit, except, in the
case of clauses (ii) and (iii) above in this Section 4.3(a), for any such
conflicts, violations, breaches, losses, defaults or failures to obtain any
consents or approvals or other occurrences that would not, individually or in
the aggregate, have a Material Adverse Effect with respect to the Company.

(b) Except for those consents, approvals, authorizations, permits or
notifications set forth in Section 4.3(b) of the Company Disclosure Schedule,
the execution and delivery of this Agreement and the Other Transaction Documents
does not, and the performance of this Agreement and the Other Transaction
Documents by the Company will not, require the Company or the Bank to obtain any
consent, approval, authorization or permit of, or to make any filing with or
provide any notification to, any Governmental Entity.

4.4 Capitalization.

(a) Authorized and Outstanding Capital Stock of the Company. As of the date
hereof, the authorized capital stock of the Company consists of (a) 2,000,000
shares of the Preferred Stock, no par value per share, and (b) 20,000,000 shares
of the Common Stock, no par value per share. As of the date hereof, (i) 11,000
shares of the Preferred Stock, designated as the Series A Shares, are
outstanding, (ii) 190,000 shares of Preferred Stock, designated as the
Series B-1 Shares, of which none are outstanding, (iii) 110,000 shares of
Preferred Stock, designated as the Series B-2 Shares, of which none are
outstanding, (iv) 300,000 shares of Preferred Stock, designated as Series C
Preferred Stock, of which none are outstanding, (v) aside from the Preferred
Stock described in the immediately preceding clauses (i), (ii) (iii) and (iv),
no other shares of Preferred Stock are designated or outstanding, and
(vi) 12,273,003 shares of the Common Stock, are validly issued and are
outstanding. All such outstanding shares of Preferred Stock and Common Stock are
fully paid,

 

15



--------------------------------------------------------------------------------

nonassessable and free of preemptive rights (and were not issued in violation of
preemptive rights). No shares of the Preferred Stock or Common Stock are held in
the treasury of the Company or by any of its Subsidiaries.

(b) Options, Warrants, Reserved Shares. As of the date hereof (i) 143,770 shares
of Common Stock are reserved for issuance on conversion of the 11,000 Series A
Shares currently outstanding, (ii) 4,323,308 shares of Common Stock are reserved
for issuance on conversion of the aggregate of 230,000 Series B Shares to be
issued pursuant to the Series B Stock Purchase Agreement and the Additional
Series B Stock Purchase Agreement, (iii) 1,704,555 shares of Common Stock are
reserved for issuance on exercise of currently outstanding Company Options or
Company Options or equity awards that may be granted in the future under the
Company shareholder-approved equity incentive plans (the “Company Incentive
Shares”), and (iv) 808,270 shares of Common Stock are reserved for issuance on
exercise of the Warrants. Except as set forth in the preceding sentence or in
the Series B Stock Purchase Agreement, the Additional Series B Stock Purchase
Agreement or the Investor Rights Agreements, there are no outstanding options,
warrants, rights (including conversion or preemptive rights) or agreements for
the purchase or acquisition from the Company or any of its Subsidiaries of any
shares of its capital stock or any securities convertible into or ultimately
exchangeable or exercisable for any shares of the Company’s capital stock or
that of any of its Subsidiaries. Except as set forth in the Investor Rights
Agreements, the Series B Stock Purchase Agreement and the Additional Series B
Stock Purchase Agreement, no shares of the Company’s outstanding capital stock,
or stock issuable upon exercise or exchange of any outstanding options, warrants
or rights, or other stock issuable by the Company, are subject to any preemptive
rights, rights of first refusal or other rights to purchase such stock (whether
in favor or the Company or any other person), pursuant to any agreement or
commitment of the Company.

4.5 Capitalization of the Bank. As of the date hereof, the authorized capital
stock of the Bank consists of (i) 10,000,000 shares of common stock, no par
value, of which one hundred (100) shares are issued and outstanding, and
(ii) 2,000,000 shares of preferred stock, no par value, of which no shares are
issued or outstanding. All of the issued and outstanding shares of the common
stock of the Bank were validly issued and are fully paid, nonassessable and free
of preemptive rights (and were not issued in violation of preemptive rights) and
are owned by the Company free and clear of any Liens. No shares of Bank common
stock are held in the treasury of the Bank. The Bank does not have any
arrangements or commitments obligating it to sell or issue any shares of its
capital stock or any securities convertible into or having the right to purchase
any shares of its capital stock.

4.6 Valid Issuance of Common Stock Shares. When issued and sold against receipt
of the Purchase Price therefor as provided in this Agreement, the Common Stock
Shares sold hereunder will be duly authorized and validly issued, fully paid and
non-assessable, and, subject to accuracy of the representations and warranties
of the Purchasers in Article V, will be issued in compliance with applicable
federal and state securities laws. The Common Stock Shares will be free and
clear of any Liens or encumbrances, other than (i) any Liens or encumbrances
created by or imposed upon the holders through any action of the Purchasers and
(ii) restrictions on transfer under state and/or federal securities laws or the
Registration Rights Agreement. Except as set forth in this Agreement, the
Investor Rights Agreements, and the Registration Rights Agreement, the Common
Stock Shares sold hereunder will not be subject to any preemptive rights, rights
of first refusal or restrictions on transfer.

4.7 Offering of the Common Stock Shares. Subject in part to, and assuming the
accuracy of, the representations and warranties made by the Purchasers in
Article V hereof, the offer and sale

 

16



--------------------------------------------------------------------------------

of the Common Stock Shares to the Purchasers pursuant to this Agreement will be
exempt from the registration and prospectus delivery requirements of the
Securities Act, and the securities registration and qualification requirements
of the applicable securities laws of the states in which the Purchasers are
resident based upon their addresses set forth on Exhibit A hereto.

4.8 Absence of Certain Changes. Since December 31, 2010, except as specifically
contemplated by, or as disclosed in, this Agreement, the SEC Reports or
Section 4.8 of the Company Disclosure Schedule, each of the Company and its
Subsidiaries has conducted its business in, and has not engaged in any material
transaction other than according to, the usual and ordinary course consistent
with past practice and, since such date, there has not been:

(a) any Material Adverse Effect with respect to the Company or any circumstance,
occurrence or development (including any adverse change with respect to any
circumstance, occurrence or development existing on or prior to December 31,
2010) which, individually or in the aggregate, would have a Material Adverse
Effect with respect to the Company;

(b) any issuance of capital stock other than the issuance of Series B Preferred
Stock pursuant to the Series B Stock Purchase Agreement or the Additional Series
B Stock Purchase Agreement or Series C Preferred Stock pursuant to the Series B
Certificate of Determination (and other than pursuant to the exercise of
options, warrants, or convertible securities outstanding at such date) or
options (other than options issued to Company officers, directors or employees
with a strike price at or above market value at the date of grant issued
pursuant to the Company’s stock option plan), warrants or rights to acquire
capital stock (other than the Warrants and other rights granted to each
Purchaser hereunder);

(c) any material damage, destruction or other casualty loss with respect to any
material asset or property owned, leased or otherwise used by the Company or the
Bank, whether or not covered by insurance;

(d) any declaration, setting aside or payment of any dividend or other
distribution in cash, stock or property in respect of the capital stock of the
Company or the Bank, other than the payment by the Company of all accrued but
unpaid dividends on the shares of the Series A Preferred Stock, such dividends
to be paid in shares of Common Stock rather than cash, in connection with the
conversion of such shares into Common Stock;

(e) any material change in any method of accounting, accounting principles or
accounting practice by the Company or the Bank except as may be required by GAAP
or any Regulatory Authority;

(f) any material increase in the compensation payable or that could become
payable by the Company or the Bank to officers or other management employees
whose base salaries exceed $100,000 per year or any amendment of any of the
Benefit Plans, other than (i) increases or amendments in the ordinary and usual
course consistent with past practice or (ii) pursuant to any employment
agreements already in existence prior to the date hereof that the Company or any
of its Subsidiaries has with any such officers or other management employees;

(g) any contract or series of related contracts involving payments of more than
$2,000,000 annually, except for loans made to a borrower in the ordinary course
of business;

 

17



--------------------------------------------------------------------------------

(h) any capital expenditures by the Company or the Bank (or series of related
capital expenditures) involving more than $2,000,000 annually;

(i) any acceleration or prepayment of any Indebtedness for borrowed money or the
refunding of any such Indebtedness in excess of $2,000,000, other than
Indebtedness incurred in the ordinary course of business;

(j) any loan or extension of credit to any officer of the Company or its
Subsidiaries other than mortgage loans, overdrafts, credit cards or home equity
loans made in the ordinary course of business;

(k) any acquisition or disposition of any material assets, or any other material
transaction by the Company or the Bank otherwise than in the ordinary course of
business;

(l) any merger or consolidation with any other Person, or acquisition of all or
a substantial portion of the assets or capital stock of any business or any
corporation, partnership, association or other business organization or division
thereof;

(m) any adoption of a plan of complete or partial liquidation or approval of
resolutions providing for the liquidation, dissolution, merger, consolidation or
other reorganization of the Company or the Bank;

(n) any revaluation of any portion of its assets, properties or businesses,
except as may be required by GAAP or any Regulatory Authority;

(o) any agreement or commitment by the Company or the Bank to do any of the
foregoing, unless otherwise permitted herein.

The Company and its Subsidiaries, individually and on a consolidated basis, are
not as of the date hereof, and after giving effect to the transactions
contemplated hereby to occur at the Closing, will not be Insolvent.

4.9 SEC Reports; Financial Statements; Regulatory Reports. Except as may
otherwise be set forth in Section 4.9 of the Company Disclosure Schedules:

(a) The Company has timely filed all registration statements, prospectuses,
forms, reports, definitive proxy statements, schedules and other documents and
filings required to be filed by it under the Securities Act or the Exchange Act,
as the case may be, since January 1, 2009. None of the Company’s Subsidiaries is
required to file periodic reports with the SEC pursuant to the Exchange Act.
Each SEC Report (i) as of the time it was filed (or if subsequently amended,
when amended), complied in all material respects with the requirements of the
Securities Act, the Exchange Act or the Sarbanes-Oxley Act, as the case may be,
and (ii) did not, at the time it was filed (or if subsequently amended or
superseded by an SEC Report, then, on the date of such subsequent filing),
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

(b) The Company’s consolidated financial statements (including, in each case,
any notes thereto) contained in SEC Reports (the “Company Consolidated Financial
Statements”) were prepared in accordance with GAAP applied on a consistent basis
throughout the periods

 

18



--------------------------------------------------------------------------------

indicated (except as may be indicated in the notes thereto or as may have been
required by regulatory accounting principles applicable to the Company or the
Bank) or, in the case of interim consolidated financial statements, where
information and footnotes contained in such financial statements are not
required to be in compliance with GAAP), and in each case such Company
Consolidated Financial Statements fairly presented, in all material respects,
the consolidated financial position, results of operations, cash flows and
shareholders equity of the Company and its consolidated Subsidiaries as of the
respective dates thereof and for the respective periods covered thereby
(subject, in the case of unaudited financial statements, to normal year-end
adjustments which were not and which are not expected to be, individually or in
the aggregate, material to the Company and its consolidated Subsidiaries taken
as a whole).

(c) Except as and to the extent set forth on the consolidated balance sheet of
the Company and the Bank as of December 31, 2010 (the “Company 2010 Balance
Sheet”), between December 31, 2010 and the date hereof neither the Company nor
any of its consolidated Subsidiaries has incurred any debts, liabilities or
obligations (whether accrued, absolute, contingent, liquidated or otherwise,
whether due or to become due) of a nature that would be required to be reflected
on a balance sheet or in notes thereto prepared in accordance with GAAP
consistently applied, except for liabilities or obligations (i) that, in the
aggregate, are adequately provided for in the Company 2010 Balance Sheet,
(ii) incurred in the ordinary course of business between December 31, 2010 and
the date hereof that would not, individually or in the aggregate, have a
Material Adverse Effect with respect to the Company, (iii) incurred pursuant to
or provided for in this Agreement or the Other Transaction Documents or
(iv) that are disclosed in Section 4.9(c) of the Company Disclosure Schedules.

(d) The Company is in compliance with the applicable listing and corporate
governance rules and regulations of the NASDAQ Global Select Market, except
where the failure to be in such compliance would not have, individually or in
the aggregate, a Material Adverse Effect with respect to the Company.

(e) Each required form, report and document filed with the SEC since January 1,
2009 by the Company that contained Company Consolidated Financial Statements was
accompanied by the certifications required to be filed or furnished by the
Company’s chief executive officer (“CEO”) and chief financial officer (“CFO”)
pursuant to the Sarbanes-Oxley Act and, except as otherwise set forth in its SEC
Reports or in Section 4.9(e) of the Company Disclosure Schedule, at the time of
filing or submission of each such certification, such certification was true and
accurate and complied in all material respects with the Sarbanes-Oxley Act, and
except as may have been set forth in such reports or other filings, did not
contain any qualifications or exceptions to the matters certified therein,
except as otherwise permitted under the Sarbanes-Oxley Act and has not been
modified or withdrawn. Since January 1, 2009, the Company is and has been in
compliance in all material respects with any and all other applicable
requirements of the Sarbanes-Oxley Act that were effective as of that date and
made applicable to the Company. Neither the Company nor any of its officers has
received a notice in writing from any Governmental Authority questioning or
challenging the accuracy, completeness, content, form or manner of filing or
furnishing of such certifications. The Company’s CEO and CFO concluded that, as
of March 31, 2011 the Company’s disclosure controls and procedures (as defined
in Sections 13a-15(e) and 15d-15(e) of the Exchange Act) were effective to
provide reasonable assurance that material information, relating to the Company
and its consolidated Subsidiaries, required to be included in its Quarterly
Report on Form 10-Q for the quarter ended March 31, 2011, was made known to the
Company management, including its CEO and CFO, on a timely basis. As of
March 31, 2011, the Company maintained

 

19



--------------------------------------------------------------------------------

disclosure controls and procedures (as such term is defined in Rule 13a-14 under
the Exchange Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed in to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is accumulated and communicated to the Company’s
management, including its principal executive officer or officers and its
principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. During the twelve months prior to the
date hereof, neither the Company nor any of its Subsidiaries has received any
written notice or correspondence from any accountant relating to any material
weakness in any part of the system of internal accounting controls of the
Company or any of its Subsidiaries.

(f) Since January 1, 2009, each of the Company and the Bank has timely filed all
material documents and reports relating to each of the Company and its
Subsidiaries required to have been filed with FRB, the FDIC, the DFI or any
other Governmental Authority having jurisdiction over the Company’s or the
Bank’s business or operations (each a “Regulatory Authority” and collectively,
the “Regulatory Authorities”). All such reports conform or will conform in all
material respects with the requirements promulgated by such Regulatory
Authorities and as of their respective dates, such documents and reports did not
and will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

4.10 Litigation. Except as and to the extent disclosed in SEC Reports filed
prior to the date of this Agreement or as set forth in Section 4.10 of the
Company Disclosure Schedule, (a) there are no suits, claims, actions,
proceedings or investigations pending, or to the knowledge of the Company
threatened, against the Company or the Bank (incuding their directors and
executive officers in their capacity as directors or officers of the Company or
the Bank) or for which the Company or the Bank is obligated to indemnify a third
party, the outcome of which is expected to have, individually or in the
aggregate, a Material Adverse Effect with respect to the Company and (b) neither
the Company nor the Bank is subject to any outstanding and unsatisfied order,
writ, injunction, decree or arbitration ruling, award or other finding that has
had or is expected to have, individually or in the aggregate, a Material Adverse
Effect with respect to the Company. There is no suit, claim, action, proceeding
or investigation pending, or to the knowledge of the Company threatened, against
the Company or the Bank (incuding their directors and executive officers in
their capacity as directors or officers of the Company or the Bank) that, as of
the date hereof, challenges the validity or propriety, or seeks to prevent
consummation of, any transaction contemplated by this Agreement.

4.11 Permits; Compliance with Applicable Laws.

(a) Each of the Company and the Bank is in possession of all authorizations,
licenses, permits, certificates, approvals and clearances of any Governmental
Authority necessary for it to own, lease and operate its properties or to carry
on its business substantially as it is being conducted as of the date hereof
(collectively, the “Company Permits”), and all such the Company Permits are
valid, and in full force and effect, and, to the Company’s knowledge, no
suspension or cancellation of any of them is threatened, except where the
failure to have, or the suspension or cancellation of, or failure to be valid or
in full force and effect of, any of the Company Permits are

 

20



--------------------------------------------------------------------------------

not be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect with respect to the Company or the Bank.

(b) Except as may otherwise be set forth in Section 4.11(b) of the Company
Disclosure Schedule, neither the Company nor the Bank (i) is, and since
January 1, 2009 was, in default or violation of (A) any the Company Permits or
(B) any Applicable Laws applicable to the Company or the Bank or by which any
property or asset of the Company or the Bank is bound or affected, including,
without limitation, the Equal Credit Opportunity Act, the Fair Housing Act, the
Community Reinvestment Act, the Home Mortgage Disclosure Act, the Bank Secrecy
Act, all other fair lending laws and other laws relating to discriminatory
business practices, and the requirements set forth in the rules and regulations
of the Federal Reserve Board, DFI and FDIC or (ii) has received written notice
of any regulatory concerns regarding its compliance with the foregoing, except
in each case for any such defaults or violations that are not reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect
with respect to the Company.

(c) Except as may otherwise be set forth in Section 4.11(c) of the Company
Disclosure Schedule, since January 1, 2009, neither the Company nor the Bank has
received written notice of any regulatory concerns regarding its compliance with
the Bank Secrecy Act or any related state or federal anti-money-laundering laws,
regulations and guidelines, including without limitation with respect to those
provisions of federal regulations requiring (i) the filing of reports, such as
Currency Transaction Reports and Suspicious Activity Reports, (ii) the
maintenance of records and (iii) the exercise of diligence in identifying
customers.

(d) The Company and the Bank have adopted such procedures and policies as are,
in the reasonable judgment of the Company’s management, necessary or appropriate
to comply with Title III of the USA Patriot Act and, to the knowledge of the
Company, are in material compliance with such procedures and policies.

(e) Other than customary and ordinary periodic examinations by federal and state
regulatory agencies, including, without limitation, the FRB and DFI, or except
as set forth in Section 4.11(e) of the Company Disclosure Schedule or the SEC
Reports, no investigation or review by any Governmental Entity with respect to
the Company or the Bank is pending, or to the knowledge of the Company is
threatened, nor has the Company nor the Bank received since January 1, 2009, any
notification or communication in writing from any Governmental Authority
(A) asserting that the Company or the Bank is not in compliance, in any material
respect, with any of the Applicable Laws which such Governmental Authority
enforces or (B) threatening to revoke any the Company Permit (nor, to the
Company’s knowledge, do any grounds for any of the foregoing exist).

4.12 Regulatory Matters. Except as may otherwise be set forth in Section 4.12 of
the Company Disclosure Schedule or the SEC Reports, neither the Company nor the
Bank (i) is a party or subject to any order, decree, agreement, memorandum of
understanding or similar arrangement with, or a commitment letter or similar
submission to, or extraordinary supervisory letter from, any Regulatory
Authority, including without limitation any capital directive by, or any board
resolutions at the request of, any Regulatory Authority that currently restricts
in any material respect the conduct of its business or that in any material
manner relates to its capital adequacy, its liquidity and funding policies and
practices, its ability to pay dividends, its credit, risk management or
compliance policies, its internal controls, its management or its operations or
business (each, a “Regulatory Agreement”) or (ii) has been advised in writing
by, and the Company does not know of facts which are reasonably

 

21



--------------------------------------------------------------------------------

expected to give rise to an advisory notice by, any Regulatory Authority that
such Regulatory Authority is contemplating issuing or requesting any Regulatory
Agreement. Except as set forth on Section 4.12 of the Company Disclosure
Schedule, all compliance or corrective action relating to the Company or the
Bank that is required by Regulatory Authorities having jurisdiction over the
Company or the Bank to have been taken by either of them, and the Company and
the Bank is in compliance in all material respects with each Regulatory
Agreement to which it is party or subject, and neither the Company nor the Bank
has received any written notice from any Regulatory Authority indicating that
such party is not in compliance in all material respects with any Regulatory
Agreement, except where the failure to have taken any such action is not
expected to have, either individually or in the aggregate, a Material Adverse
Effect with respect to the Company. Each of the Company and the Bank has paid
all assessments made or imposed by and required to have been heretofore paid to
any Regulatory Authority.

4.13 Employee Benefit Plans.

(a) Section 4.13(a) of the Company Disclosure Schedule lists as of the date
hereof all the Company Benefit Plans providing for material compensation or
other material benefits, excluding agreements with former employees under which
the Company has no remaining monetary obligations. There have been made
available to the Purchasers true and complete copies of (i) each such written
Company Benefit Plan, including but not limited to any trust instruments,
insurance contracts and, with respect to any employee stock ownership plan, loan
agreements forming a part of any the Company Benefit Plan, and all amendments
thereto, (ii) the most recent annual report on Form 5500, with accompanying
schedules and attachments, filed with respect to each the Company Benefit Plan
with respect to which such a filing was required to be made, and (iii) the most
recent actuarial valuation for each the Company Benefit Plan, if any, that is
subject to Title IV of ERISA.

(b) Except as set forth in Section 4.13(b) of the Company Disclosure Schedule,
(i) except as required by Applicable Law none of the Company Benefit Plans
promises or provides retiree medical, life or other retiree welfare benefits to
any person, and none of the Company Benefit Plans is a “multiemployer plan” as
such term is defined in Section 3(37) of ERISA nor has the Company, the Bank or
any ERISA Affiliate (x) maintained or contributed to or has within the past six
years maintained or contributed to a pension plan that is subject to Subtitles C
or D of Title IV of ERISA or (y) maintains or has an obligation to contribute to
or has within the past six years maintained or has an obligation to contribute
to a multiemployer plan; (ii) there has been no “prohibited transaction,” as
such term is defined in Section 406 of ERISA and Section 4975 of the Code with
respect to any the Company Benefit Plan, which could reasonably be expected to
subject the Company or the Bank to a tax or penalty imposed by either
Section 4975 of the Code or Section 502(i) of ERISA in an amount which would be
material to the Company and neither the Company nor the Bank expects to incur a
material tax penalty imposed by Section 4980F of the Code or Section 502 of
ERISA; (iii) to the knowledge of the Company, all the Company Benefit Plans
providing for material compensation or other material benefits are in
substantial compliance with the requirements prescribed by any and all statutes
(including ERISA and the Code), orders, or governmental rules and regulations
currently in effect with respect thereto (including all applicable requirements
for notification to participants or the PBGC, IRS or Secretary of the Treasury),
and the Company and the Bank have performed their respective obligations
required to be performed by them under, are not in default under or violation
of, and have no knowledge of any default or violation by any other party to, any
of the Company Benefit Plans, except for any instances of non-compliance,
failures to perform, or defaults or violations which do not have and are not
expected to have, either individually or in the aggregate, a Material Adverse
Effect with respect to the Company;

 

22



--------------------------------------------------------------------------------

(iv) each the Company Benefit Plan intended to qualify under Section 401(a) of
the Code and each trust intended to qualify under Section 501(a) of the Code is
the subject of a favorable determination letter from the IRS, and, to the
Company’s knowledge, nothing has occurred which may reasonably be expected to
impair or revoke such favorable determination letter or result in loss of
qualification of such plan under Section 401(a) of the Code; (v) all
contributions required to have been made to any the Company Benefit Plan
pursuant to Section 412 of the Code, or the terms of the Company Benefit Plan or
any collective bargaining agreement, have been made on or before their
respective due dates and all material financial obligations in respect of each
the Company Benefit Plan have been properly accrued and reflected in the
Company’s Company Consolidated Financial Statements; (vi) with respect to each
Company Benefit Plan, no “reportable event” within the meaning of Section 4043
of ERISA (excluding any such event for which the 30 day notice requirement has
been waived under the regulations to Section 4043 of ERISA) nor any event
described in Section 4062, 4063 or 4041 of ERISA has occurred; and (vii) neither
the Company nor any ERISA Affiliate has incurred, nor reasonably expects to
incur, any liability under Title IV of ERISA (other than liability for premium
payments to the PBGC arising in the ordinary course).

(c) No Company Benefit Plan is a voluntary employee benefit association under
Section 501(a)(9) of the Code. As of the date hereof there is no material
pending, or to the knowledge of the Company threatened, litigation relating to
the Company Benefits Plans. The Company and each ERISA Affiliate are in material
compliance with (i) the requirements of the applicable health care continuation
and notice provisions of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and the regulations thereunder and any similar applicable
state law and (ii) the applicable requirements of the Health Insurance
Portability and Accountability Act of 1996, as amended, and the regulations
thereunder.

(d) Each Company Benefit Plan which is a nonqualified deferred compensation plan
within the meaning of Section 409A of the Code (i) has been operated and
maintained in material compliance with Section 409A of the Code, and (ii) has
been operated and maintained in good faith compliance with Section 409A of the
Code during the period when Section 409A was applicable thereto.

(e) Except as set forth in Section 4.13(e) of the Company Disclosure Schedule,
neither the execution and delivery of this Agreement or the Other Transaction
Documents, nor the consummation of the transactions contemplated hereby or
thereby by the Company will limit or restrict the right of the Company to merge,
amend or terminate any Company Benefit Plan.

(f) Neither the Company nor any of its Subsidiaries maintains, sponsors,
contributes or has any liability with respect to any employee benefit plan,
program or arrangement that provides benefits to non-resident aliens with no
U.S. source income outside of the United States.

4.14 Labor and Other Employment Matters.

(a) Each of the Company and the Bank is in compliance with all Applicable Laws
respecting labor, employment, fair employment practices, terms and conditions of
employment, workers’ compensation, occupational safety, plant closings and wages
and hours, except for instances of non-compliance that do not and are not
expected to have, either individually or in the aggregate, a Material Adverse
Effect on the Company. Except as set forth in Section 4.14(a) of the Company
Disclosure Schedule or the SEC Reports, neither the Company nor the Bank is a
party to any collective bargaining agreement or other labor union contract
applicable to persons employed by the

 

23



--------------------------------------------------------------------------------

Company or the Bank, and no collective bargaining agreement or other labor union
contract is being negotiated by the Company or the Bank. There is no material
labor dispute, strike, slowdown or work stoppage against the Company or the Bank
pending against, or to the knowledge of the Company, threatened against the
Company or the Bank. To the Company’s knowledge, no employee of the Company or
the Bank is, in any material respect, in violation of any term of any employment
contract, non-disclosure agreement, non-competition agreement, or any
restrictive covenant with the Company, the Bank or to a former employer relating
to the right of any such employee to be employed by the Company or the Bank
because of the nature of the business conducted or presently proposed to be
conducted by it or to the use of trade secrets or proprietary information of
others.

(b) The Company has identified in Section 4.14(b)(i) of the Company Disclosure
Schedule and has made available to the Purchasers true and complete copies of
all employment agreements and any Severance Agreements or Change in Control
Agreements that the Company or the Bank has with any of its directors, officers,
employees or consultants. Neither the execution and delivery of this Agreement
or the Other Transaction Documents, nor the consummation of the transactions
contemplated hereby or thereby, as applicable, by the Company or the Bank will
(A) result in any payment by the Company or the Bank or the increase of such
payment (including, without limitation, severance, unemployment compensation,
parachute or otherwise) becoming due to any director, officer, employee or
consultant of the Company or the Bank, (B) significantly increase any benefits
otherwise payable to any such director, officer, employee or consultant,
(C) result in any acceleration of the time of payment or vesting of or result in
any payment or funding (through a grantor trust or otherwise) of any
compensation or benefits, under or pursuant to any such employment agreements or
Severance or Change in Control Arrangements, or (D) result in payments under any
Severance or Change in Control Arrangements that the Company or Bank has with
any of its directors, officers, employees or consultants which would not be
deductible under Section 162(m) or Section 280(G) of the Code. No individual who
is a party to any such employment agreement or a party to or covered by any such
Severance or Change in Control Arrangements has terminated his or her employment
or has been terminated since January 1, 2009, nor, to the Company’s knowledge,
has any event occurred, other than the transactions contemplated by this
Agreement and the Other Transaction Documents, that has given or could
reasonably be expected to give rise to a severance obligation on the part of the
Company under any such agreement or arrangement.

4.15 Tax Matters.

(a) Definitions. For purposes of this Agreement, the following definitions shall
apply:

(i) The term “Company Group” shall mean, individually and collectively, (w) the
Company, (x) the Bank, (y) the affiliated group as defined in Section 1504(a) of
the Code (“Affiliated Group”) of which the Company is or has been a member at
any time; and (z) any individual, trust, corporation, partnership or any other
entity as to which the Company is liable for Taxes incurred by such individual
or entity either as a transferee, or pursuant to Treasury Regulations
Section 1.1502 6, or pursuant to any other provision of federal, state, local or
foreign law or regulations, including without limitation as part of a combined
or unitary group.

(ii) The term “Taxes” shall mean all taxes, however denominated, including,
without limitation, any interest, penalties or other additions that may become
payable in respect thereof, imposed by any Governmental Authority, which taxes
shall include, without limiting the generality of the foregoing, all income or
profits taxes (including federal income taxes and state

 

24



--------------------------------------------------------------------------------

income taxes), alternative or add-on minimum taxes, estimated taxes, payroll and
employee withholding taxes, back up withholding and other withholding taxes,
unemployment insurance, social security taxes, sales and use taxes, value added
taxes, ad valorem taxes, excise taxes, franchise taxes, gross receipts taxes,
business license taxes, occupation taxes, real and personal property taxes,
stamp taxes, environmental taxes, transfer taxes, workers’ compensation and
Pension Benefit Guaranty Corporation premiums, self dealing or prohibited
transactions taxes, customs, duties, capital stock taxes, and other obligations
of the same or of a similar nature to any of the foregoing, which the Group is
required to pay, withhold or collect, whether disputed or not.

(iii) The term “Returns” shall mean all reports, estimates, declarations of
estimated tax, claims for refund, information statements and returns required to
be prepared or filed in connection with, any Taxes, employment agreement or
Benefit Plan, including any schedule or attachment thereto, and including any
amendments thereof.

(b) Returns Filed and Taxes Paid. All Returns required to be filed by or on
behalf of any members of the Company Group prior to the Closing Date have been,
or will be, duly filed on a timely basis, subject to any applicable extensions.
Such Returns are true, correct and complete in all material respects. All Taxes
owed by any members of the Group (whether or not shown on any Return) have been
paid in full on a timely basis, and no other Taxes are owing or payable by the
Company Group with respect to items or periods covered by such Returns or with
respect to any taxable period ending prior to the date of this representation
and warranty for which a Return was due prior to such date (except for any Taxes
being contested in good faith by the Company or any other member of the Company
Group). No claim has ever been made in writing by a Governmental Authority for
any jurisdiction where any member of the Company Group does not file Returns
that any such member is or may be subject to taxation by that jurisdiction. No
Liens or attachments exist on or with respect to any of the assets of the
Company Group or of any members thereof that arose in connection with any
failure or alleged failure to pay any Taxes. Each member of the Company Group
has withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any officer, director, employee or
agent (including, without limitation, any independent contractor, foreign person
or other third Person) in compliance with all tax withholding provisions of
applicable federal, state, local and foreign law (including, without limitation,
income, social security, employment tax withholding, and withholding under
Sections 1441 through 1446 of the Code). The Company and the Bank have timely
complied with all requirements under Applicable Laws relating to information,
reporting and withholding and other similar matters for customer and other
accounts (including back up withholding and furnishing of Forms 1099 and all
similar reports).

(c) No Excess Parachute Payments. Neither the Company Group nor any member
thereof is a party to any agreement, contract, or arrangement that would, due to
the consummation of the transactions contemplated hereby, result in (i) the
payment of any “excess parachute payments” within the meaning of Section 280G of
the Code, or (ii) the payment of any form of compensation or reimbursement for
any Tax incurred by any Person arising under Section 280G of the Code.

4.16 Transactions with Interested Persons. Except as disclosed in the SEC
Reports or Section 4.16 of the Company Disclosure Schedule, no executive officer
or director of the Company or the Bank nor, to the knowledge of the Company, any
member of the immediate family of any such executive officer or director, is
presently a party to any transaction with the Company or the Bank of the type or
involving an amount that requires such transaction to be disclosed pursuant to
Item 404 of

 

25



--------------------------------------------------------------------------------

Regulation S-K. Except as disclosed in Section 4.16 of the Company Disclosure
Schedule, neither the Company nor the Bank has any transactions with affiliates
within the meaning of Sections 23A and 23B of the Federal Reserve Act.

4.17 Material Contracts. Except as set forth on Section 4.17 of the Company
Disclosure Schedule or the SEC Reports, neither the Company nor the Bank is a
party to or bound by any contract, commitment or other agreement (written or
oral) that (a) is a “material contract” (as such term is defined in
Item 601(b)(10) of Regulation S-K), (b) imposes any non-competition,
non-solicitation or similar covenants on the Company or the Bank, or (c) which
would prohibit or materially delay the consummation of any of the transactions
contemplated by this Agreement (each a “Company Material Contract” and
collectively the “Company Material Contracts”). Each Company Material Contract
is valid and binding on whichever of the Company or the Bank is a party thereto
and, to the Company’s knowledge, each other party thereto, and is in full force
and effect, and whichever of the Company or the Bank that is a party thereto has
performed all of its material obligations required to be performed by it to the
date hereof under each such Company Material Contract and, to the knowledge of
the Company, each other party to each Company Material Contract has in all
respects performed all material obligations required to be performed by it under
such Company Material Contract, except as would not, individually or in the
aggregate, have a Material Adverse Effect with respect to the Company or the
Bank. Neither the Company nor the Bank has received any written notice of any
violation or default under (or any condition which with the passage of time or
the giving of notice would cause such a violation of or default under) any
Company Material Contract.

4.18 Indebtedness and Other Contracts. Except as set forth on Section 4.18 of
the Company Disclosure Schedule or the SEC Reports, neither the Bank nor any of
its Subsidiaries (a) has any outstanding Indebtedness in excess of $2,000,000,
other than Indebtedness incurred in the ordinary course of business, or (b) is
in violation of any term of or in default under any Company Material Contract
relating to any Indebtedness, except where violation of any term is not expected
to have, either individually or in the aggregate, a Material Adverse Effect with
respect to the Company.

4.19 Capital Ratios. As of December 31, 2010, the Bank’s Tier 1 risk-based
capital ratio was not less than 9.6%, its total risk-based capital ratio was not
less than 10.9% and its Tier 1 leverage ratio was not less than 7.4%.

4.20 Loan Portfolio and OREO.

(a) The Company has disclosed to the Purchasers or their representatives the
following information as of March 31, 2011: (i) each Loan made by it or the Bank
with a remaining principal balance exceeding $1,000,000 that was classified by
the Company or the Bank as “Other Loans Specially Mentioned,” “Special Mention,”
“Substandard,” “Doubtful,” “Loss,” “Classified,” “Criticized,” “Credit Risk
Assets,” “Concerned Loans,” “Watch List” or words of similar import, together
with the principal amount of and the accrued and unpaid interest on each such
Loan, as of March 31, 2011, and the identity of the borrowers thereunder,
(ii) the aggregate amount of the other Loans, by category of Loan (i.e.,
commercial, commercial real estate, construction and land development, and
consumer), made by the Company or the Bank that, as of March 31, 2011, were
classified as such, together with the aggregate principal amount of and
aggregate accrued and unpaid interest thereon, and (iii) each asset of the
Company or the Bank that was classified as “Other Real Estate Owned” and the
book value thereof, it being understood and agreed that the Loans referenced in
clauses (i) and (ii) of this sentence are inclusive of any Loans so classified
by any Governmental

 

26



--------------------------------------------------------------------------------

Entity. Except as set forth in Section 4.20(a) of the Company Disclosure
Schedule, since March 31, 2011, there has been not been a material change in the
value of such loans or REO that remain on the Company’s books or a material
increase in the amount of such loans or REO.

(b) Each Loan in the Bank’s loan portfolio as of March 31, 2011 (a) is evidenced
by notes, agreements or other evidences of Indebtedness that are true, genuine
and what they purport to be, (b) to the extent carried on the books and records
as a secured Loan, is secured by valid Liens which have been perfected and
(c) is the legal, valid and binding obligation of the obligor named therein,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance and other laws of general applicability relating to or
affecting creditors’ rights and to general equitable principles. Each Loan in
the Bank’s loan portfolio as of March 31, 2011 to the extent carried on the
books and records as a secured Loan, is secured by valid Liens which have been
perfected, except for Loans not secured by a deed of trust or mortgage that
would not individually or in the aggregate have a Material Adverse Effect with
respect to the Company or the Bank.

(c) The allowance for loan and lease losses (the “ALLL”) of the Company and the
Bank is in compliance in all material respects with the Company’s existing
methodology for determining the adequacy of its ALLL and is believed to be
adequate as provided under the standards established by applicable Governmental
Entities and the Financial Accounting Standards Board.

(d) Except as disclosed in Section 4.20(d) of the Company Disclosure Schedule,
since January 1, 2010, no Person has made a written demand or written request on
the Company or the Bank that either of them repurchase a loan sold or
transferred by the Company or the Bank.

(e) Except as disclosed in Section 4.20(e) of the Company Disclosure Schedule,
neither the Company nor the Bank has contingent liabilities for the potential
repurchase of loans sold to any third party that either individually or in the
aggregate exceeds $1,000,000.

4.21 Other Activities of the Company and the Bank.

(a) The Company engages, and since January 1, 2009 has engaged, only in
activities permissible under the BHCA and applicable Federal Reserve Board
regulations. The Bank engages, and since January 1, 2009 has engaged, only in
activities permissible under applicable California Financial Code and Federal
Reserve Board and FDIC regulations.

(b) Neither the Company nor the Bank, nor any officer or employee of the Company
or the Bank acting in an agency capacity on behalf of either of them, is
authorized to engage in or conduct, and does not engage in or conduct (i) any
insurance activities, whether as principal, agent, broker or otherwise, or
(ii) any securities sales, underwriting, brokerage, or investment management
activities, whether as principal or agent, either directly or under contractual
or other arrangements with third parties.

(c) Neither the Company nor any of its Subsidiaries engages in any trust
activities.

4.22 Environmental Matters. Except as would not, individually or in the
aggregate, have a Material Adverse Effect with respect to the Company:

 

27



--------------------------------------------------------------------------------

(a) Each of the Company and the Bank (i) is, and since January 1, 2009 has been
(except with respect to matters that have been fully and finally settled or
resolved), in material compliance with, and is not subject to any material
liability with respect to, applicable Environmental Laws, (ii) holds or has
applied for all Environmental Permits necessary to conduct its current
operations, and (iii) is, and since January 1, 2009 has been (except with
respect to matters that have been fully and finally settled or resolved), in
material compliance with its respective Environmental Permits.

(b) Neither the Company nor the Bank has received any written notice, demand,
letter, claim or request for information alleging that the Company or the Bank
may be in violation of, or liable under, any Environmental Law.

(c) Since January 1, 2009, neither the Company nor the Bank (i) has entered into
or agreed to any consent decree or order or is subject to any judgment, decree
or judicial order relating to (A) compliance with Environmental Laws or
Environmental Permits or (B) the investigation, sampling, monitoring, treatment,
remediation, removal or cleanup of Hazardous Materials and no investigation,
litigation or other proceeding is pending or, to the knowledge of the Company,
threatened with respect thereto, or (ii) is an indemnitor in connection with any
claim threatened or asserted in writing by any third-party indemnitee for any
liability under any Environmental Law or relating to any Hazardous Materials.

(d) None of the real property owned or leased by the Company or the Bank is
listed or, to the knowledge of the Company, proposed for listing on the
“National Priorities List” under CERCLA, as updated through the date hereof, or
any similar state or foreign list of sites requiring investigation or cleanup.

(e) To the Company’s knowledge, there are no past or present conditions,
circumstances, or facts that are reasonably expected to (i) interfere with or
prevent continued compliance by the Company or the Bank with Environmental Laws
and the requirements of Environmental Permits, (ii) give rise to any material
liability or other material obligation under any Environmental Laws, or
(iii) form the basis of any claim, action, suit, proceeding, or investigation
against or involving the Company or the Bank based on or related to any
Environmental Law which, if adversely determined against the Company or the
Bank, would have a Material Adverse Effect on the Company.

4.23 Properties.

(a) Each of the Company and the Bank has good title to or a valid leasehold
interest in all of its properties and assets free of any Liens except for
Permitted Liens and, in the case of a leasehold interest, the terms and
conditions of the lease to which it is subject.

(b) Section 4.23 of the Company Disclosure Schedule contains a complete and
correct list of (i) all real property or premises (other than OREO) owned on the
date hereof, in whole or in part by the Company or the Bank, and (ii) all real
property or premises leased or subleased in whole or in part by the Company or
the Bank, together with a list of all of the leases under which such properties
or premises are leased or subleased and the name of the lessors thereof. None of
such premises or properties have been condemned or otherwise taken by any public
authority and to the knowledge of the Company: (x) no condemnation or taking is
threatened or contemplated (y) no such real property is subject to any claim,
contract or law which might materially and adversely

 

28



--------------------------------------------------------------------------------

affect its value or the use for the purposes now made of it by the Company or
the Bank (except, in the case of any leased or subleased property, as may be and
to the extent set forth in its lease or sublease) and (z) no such property is
subject to any interests of third parties or other restrictions or limitations
that would impair or be inconsistent with the current use of such property being
made by the Company or the Bank, except as may would not, individually or in the
aggregate, have a Material Adverse Effect with respect to the Company and
except, in the case of any leased or subleased property, as may be and to the
extent set forth in its lease or sublease.

(c) Each of the leases referred to in the Company Disclosure Schedule is in full
force and effect and (i) neither the Company nor the Bank, or to the knowledge
of the Company the other party thereto is in default of any such lease (ii) no
written notice of a claim of default by any party has been delivered to the
Company or the Bank, and (ii) there does not exist any event known to the
Company or the Bank that, with notice or the passing of time, or both, would
constitute a default by the Company or the Bank.

4.24 Accounting Records; Data Processing.

(a) The Company and the Bank maintain records that fairly reflect, in all
material respects, its material transactions and dispositions of material assets
and the Company maintains a system of internal accounting controls, policies and
procedures that has been designed to insure that (i) such transactions are
executed in accordance with management’s general or specific authorization,
(ii) such transactions are recorded in conformity with GAAP and in such a manner
as to permit preparation of financial statements in accordance with GAAP and to
maintain accountability for assets, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization, (iv) the recorded accountability for assets and
liabilities is compared with existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any material
differences, and (v) records of such transactions are retained, protected and
duplicated in accordance with prudent banking practices and applicable
regulatory requirements.

(b) The data processing equipment, data transmission equipment, related
peripheral equipment and software used by the Company or the Bank in the
operation of their respective businesses (including any disaster recovery
facility) to generate and retrieve such records (whether owned or leased by the
Company or the Bank, or provided under any agreement or other arrangement with a
third party for data processing services) are adequate for the current data
processing needs of the Company and the Bank.

4.25 Insurance. The Company and the Bank are insured with reputable insurers
under policies of insurance covering such risks and in such amounts as are
prudent in accordance with prevailing banking industry practices. Except as
disclosed in Section 4.25 of the Company Disclosure Schedule, all such policies
of insurance, or predecessor policies covering similar risks, have been in full
force and effect continuously during the past (5) years. Neither the Company nor
the Bank has been refused any insurance coverage sought or applied for, and
neither the Company nor the Bank has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not have a Material Adverse Effect
with respect to the Company.

 

29



--------------------------------------------------------------------------------

4.26 Intellectual Property. The Company and the Bank own or have valid rights or
licenses to use all Intellectual Property necessary to conduct or used in their
respective businesses, free and clear of any Liens (other than Permitted Liens
and the provisions of those licenses), and have not received written notice of
infringement or violation of any Intellectual Property which would reasonably be
likely to have, individually and in the aggregate, a Material Adverse Effect
with respect to the Company. To the Knowledge of the Company, the operation of
the business of the Company and the Bank do not infringe or violate the
Intellectual Property of any third party. None of the Company’s and the Bank’s
registered, or applied for, Intellectual Property have expired or terminated or
have been abandoned, or are expected to expire or terminate or expected to be
abandoned, within three years from the date of this Agreement. There is no
claim, action or proceeding that has been brought, or, to the knowledge of the
Company, has been threatened, against the Company or the Bank regarding its
Intellectual Property. To the knowledge of the Company, there are no facts or
circumstances affecting the Company or the Bank which might give rise to any of
the foregoing infringements or claims, actions or proceedings. The Bank and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights. Each of
the Company and the Bank has performed all the obligations required to be
performed by it and is not in default under any contract, agreement, arrangement
or commitment relating to any of the foregoing, except for any defaults that do
not and are not reasonably likely to have, either individually or in the
aggregate, a Material Adverse Effect with respect to the Company.

4.27 Brokered Deposits. Except as listed in Section 4.27 of the Company
Disclosure Schedule, the Bank does not have any brokered deposits, as such
deposits are defined by the regulations of the FDIC at 12 C.F.R. § 337.6(9)(2).

4.28 Brokers. Except as disclosed in Section 4.28 of the Company Disclosure
Schedule, the Company has not employed any investment banker, broker, financial
advisor or finder in connection with the transactions contemplated hereby who
might be entitled to a fee or any commission in connection with the transactions
contemplated hereby.

4.29 Risk Management Instruments, Derivatives and Equity Securities.

(a) Section 4.29 of the Company Disclosure Schedule contains a true, correct and
complete list of all Derivative Instruments (as hereinabove defined) to which
the Company or the Bank is a party or by which any of their respective
properties or assets may be bound and which are material, either individually or
in the aggregate, to the Company. Except as listed in Section 4.29 of the
Company Disclosure Schedule, neither the Company nor the Bank is a party to or
has agreed to enter into any interest rate swaps, caps, floors, collars, option
agreements, exchange traded or over-the-counter equity. Neither the Company nor
the Bank owns any securities that are referred to generically as “structured
notes,” “high risk mortgage derivatives,” “capped floating rate notes,” or
“capped floating rate mortgage derivatives.”

(b) All of the Derivative Instruments listed in Section 4.29 of the Company
Disclosure Schedule were entered into in the ordinary course of business, in
accordance with prudent banking practice and in compliance with all applicable
rules, regulations and policies of applicable Governmental Authorities (except
for any instances of non-compliance which have not and are not reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect on the Company), with counterparties believed to be financially
responsible at the time. Each of such Derivative Instruments is a legal, valid
and binding obligation of the Company or the Bank and, to

 

30



--------------------------------------------------------------------------------

the knowledge of the Company, of the counterparties thereto. The Company and the
Bank have performed in all material respects all of their respective obligations
thereunder to the extent that such obligations to perform have accrued. Neither
the Company, the Bank, nor to the knowledge of the Company, any other party
thereto, is in breach, violation or default of any material obligations under
such agreement or arrangement, which, individually or in the aggregate, have had
or are reasonably expected to have a Material Adverse Effect with respect to the
Company.

4.30 Confidentiality. Each of the Company and the Bank maintains adequate
safeguards to protect and maintain the confidentiality of the non-public
personally identifiable information of its customers and consumers in accordance
with the GLB Act and other Applicable Laws and has maintained the
confidentiality of its customer lists, and has not granted to any third parties
any rights to use such customer lists, including, without limitation, for
purposes of soliciting the Bank’s customers or consumers.

4.31 Exchange Act Registration, NASDAQ. The Common Stock is registered pursuant
to Section 12(b) of the Exchange Act and is listed on the NASDAQ Global Select
Market and the Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or delisting the Common Stock from the NASDAQ Global Select Market, nor has
the Company received any notification that the SEC, the NASDAQ Global Select
Market, or any Governmental Authority is contemplating terminating such
registration or listing.

4.32 Mortgage Banking Business. Except as has not had and would not have a
Material Adverse Effect or as may otherwise be set forth in Section 4.32 of the
Company Disclosure Schedule:

(a) The Company and the Bank have complied with, and all documentation in
connection with the origination, processing, underwriting and credit approval of
any mortgage loans originated, purchased or serviced by the Company or the Bank
since January 1, 2009 has satisfied in all material respects, (i) all applicable
federal, state and local laws, rules and regulations with respect to the
origination, insuring, purchase, sale, pooling, servicing, subservicing, or
filing of claims in connection with mortgage loans, including all laws relating
to real estate settlement procedures, consumer credit protection, truth in
lending laws, usury limitations, fair housing, transfers of servicing,
collection practices, equal credit opportunity and adjustable rate mortgages,
(ii) the obligations of the Company or the Bank relating to mortgage loans set
forth in any agreement between the Company or the Bank and any Mortgage Finance
Agency, Loan Investor or Insurer, (iii) the applicable rules, regulations,
guidelines, handbooks and other requirements of any Mortgage Finance Agency,
Loan Investor or Insurer and (iv) the terms and provisions of any mortgage or
other collateral documents and other loan documents with respect to each
mortgage loan, except for failure to comply or satisfy that have not had and are
not reasonably expect to have, either individually or in the aggregate, a
Material Adverse Effect on the Company.

(b) No Mortgage Finance Agency, Loan Investor or Insurer has (i) made a claim in
writing to the Company or the Bank that either of them has violated or has not
complied in any material respects with the applicable underwriting standards
with respect to mortgage loans sold by the Company or the Bank to a Loan
Investor or Mortgage Finance Agency, or with respect to any sale of mortgage
servicing rights to a Loan Investor, (ii) imposed in writing any material
restrictions on the activities (including commitment authority) of the Company
or the Bank, (iii) sought to have the Company or the Bank repurchase a mortgage
loan, or (iv) indicated in writing to the Company or

 

31



--------------------------------------------------------------------------------

the Bank that it has terminated or intends to terminate its relationship with
the Company or the Bank for poor performance, poor loan quality or concerns with
respect to the Company’s or the Bank’s compliance with applicable laws except,
in each case, for any instances that, either individually or in the aggregate,
have not had and are not reasonably expected to have a Material Adverse Effect
on the Company. Except as disclosed in Section 4.32(b) of the Company Disclosure
Schedule, neither the Company nor the Bank has any contingent liabilities for
the potential repurchase of mortgage loans sold to any third party which, either
individually or in the aggregate, exceeds $2,000,000.

(c) For purposes of this Section 4.32:

(i) “Mortgage Finance Agency” shall mean the Federal Housing Administration, the
Federal Home Loan Mortgage Corporation, the Farmers Home Administration (now
known as Rural Housing and Community Development Services), the Federal National
Mortgage Association, the Federal National Mortgage Association, the United
States Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture or any other federal or state agency with authority to
(i) authority to determine any investment, origination, lending or servicing
requirements with regard to mortgage loans originated, purchased or serviced by
the Company or any Company Subsidiary or (ii) originate, purchase, or service
mortgage loans, or otherwise promote mortgage lending, including without
limitation state and local housing finance authorities.

(ii) “Loan Investor” shall mean any person (including a Mortgage Finance Agency)
having a beneficial interest in any mortgage loan originated, purchased or
serviced by the Company or the Bank or a security backed by or representing an
interest in any such mortgage loan; and

(iii) “Insurer” means a person who insures or guarantees for the benefit of the
mortgagee all or any portion of the risk of loss upon borrower default on any of
the mortgage loans originated, purchased or serviced by the Company or any
Company Subsidiary, including, the Federal Housing Administration, the United
States Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture and any private mortgage insurer, and providers of
hazard, title or other insurance with respect to such mortgage loans or the
related collateral.

4.33 S-3 Eligibility. The Company is eligible to use a registration statement on
Form S-3 (or any successor form) for a resale of the Common Stock Shares to be
made on a continuous or delayed basis pursuant to Rule 415 under the Securities
Act.

4.34 Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Articles, any certificates of
determination or the laws of the jurisdiction of its formation or incorporation
which is or could become applicable to each Purchaser as a result of the
transactions contemplated by this Agreement and the Other Transaction Documents,
including, without limitation, the Company’s issuance of the Common Stock Shares
and any Purchaser’s ownership of the Common Stock Shares. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock.

 

32



--------------------------------------------------------------------------------

4.35 No General Solicitation; Placement Agent’s Fees. Neither the Company, the
Bank nor any of its Affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the Common
Stock Shares. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
persons engaged by any Purchaser or its investment advisor) relating to or
arising out of the transactions contemplated hereby. The Company shall pay, and
hold each Purchaser harmless against, any liability, loss or expense (including,
without limitation, attorney’s fees and out-of-pocket expenses) arising in
connection with any such claim. The Company acknowledges that it has engaged
Keefe, Bruyette & Woods, Inc. as placement agent (the “Agent”) in connection
with the sale of the Common Stock Shares. Other than the Agent, neither the
Company nor the Bank has engaged any placement agent or other agent in
connection with the sale of the Common Stock Shares.

4.36 No Integrated Offering. The Company has not sold or issued, or will sell or
issue any securities that would be integrated with the offering of the Common
Stock Shares contemplated by this Agreement pursuant to the Securities Act and
the rules and regulations or the interpretations thereunder of the SEC. Transfer
Taxes. On the Closing Date, all stock transfer or other taxes (other than income
or similar taxes) which are required to be paid in connection with the sale and
transfer of the Common Stock Shares to each Purchaser hereunder will be, or will
have been, fully paid or provided for by the Company, and all laws imposing such
taxes will be or will have been complied with.

4.37 U.S. Real Property Holding Corporation. The Company is not, has never been,
and does not contemplate becoming a U.S. real property holding corporation
within the meaning of Section 897 of the Code, and the Company shall so certify
upon any request by any Purchaser.

4.38 Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its SEC
Reports and is not so disclosed or that otherwise would be reasonably likely to
have a Material Adverse Effect with respect to the Company.

4.39 Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Common
Stock Shares, (ii) other than with respect to the Agent, sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Common Stock Shares, or (iii) other than with respect to the Agent, paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Company.

4.40 Acknowledgement Regarding Purchaser’s Trading Activity. The Company
understands and acknowledges (i) that none of the Purchasers have been asked by
the Company or the Bank to agree, nor has any Purchaser agreed with the Company
or the Bank, to desist from purchasing or selling, long and/or short, securities
of the Company, or “derivative” securities based on securities issued by the
Company or to hold the Common Stock Shares for any specified term; (ii) that any
Purchaser, and counterparties in “derivative” transactions to which any such
Purchaser is a party, directly or indirectly, presently may have a “short”
position in the Common Stock, and (iii) that each Purchaser shall not be deemed
to have any affiliation with or control over any arm’s length counterparty in
any “derivative” transaction. The Company further understands and acknowledges
that (x) one or more Purchaser may engage in hedging and/or trading activities
at

 

33



--------------------------------------------------------------------------------

various times during the period that the Common Stock Shares are outstanding,
and (y) such hedging and/or trading activities, if any, can reduce the value of
the existing stockholders’ equity interest in the Company both at and after the
time the hedging and/or trading activities are being conducted. The Company
acknowledges that such aforementioned hedging and/or trading activities do not
constitute a breach of this Agreement, the Other Transaction Documents, or any
of the documents executed in connection herewith provided, however, that the
Company makes no representations or warranties as to the effect that such
hedging and/or trading activities may have on the duration of the holding period
for which the Common Stock Shares must be held for a Purchaser to be able to
sell or otherwise transfer the Common Stock Shares pursuant to Rule 144 under
the Securities Act either subject to or free of the volume or other restrictions
thereunder.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASERS

Each Purchaser hereby represents and warrants, severally and not jointly, to the
Company, as of the date hereof, the statements contained in this Article V
hereof are true and correct, except as otherwise set forth in the corresponding
sections or subsections of the Purchaser Disclosure Schedules:

5.1 Authorization; Corporate/Limited Liability Company/Partnership Power. Such
Purchaser is duly organized and validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization (as the case may
be) and has all requisite corporate, limited liability company or partnership
(as the case may be) power and authority to execute and deliver this Agreement,
to purchase the Common Stock Shares it has agreed to purchase hereunder and to
carry out and perform its obligations under the terms of this Agreement and the
transactions contemplated hereby. Such Purchaser’s board of directors or other
governing body (as the case may be) has duly approved and authorized the
execution and delivery of and the performance by such Purchaser of its
obligations under this Agreement. No other corporate, limited liability or
partnership proceedings (as the case may be) on the part of such Purchaser are
necessary to approve and authorize the execution and delivery of this Agreement
or the consummation of the transactions contemplated hereby. This Agreement
(assuming this Agreement is a legally valid and binding obligation of the
Company) constitutes a valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except as the
enforceability thereof may be subject to or limited by (a) bankruptcy,
insolvency, reorganization, arrangement, moratorium, or other similar laws, now
or hereafter in effect, relating to or affecting the rights of creditors, and
(b) general equitable principles, regardless of whether the issue of
enforceability is considered in a proceeding in equity or at law.

5.2 Agreement Not in Contravention; Consents.

(a) The execution, delivery and performance of this Agreement, the Investors
Rights Agreement and the Registration Rights Agreement and the consummation of
the transactions contemplated hereby and thereby by such Purchaser do not and
will not (i) conflict with or result in any breach of any of the terms,
conditions or provisions of, (ii) constitute a default under, (iii) result in a
violation of, (iv) give any third party the right to modify, terminate or
accelerate, or cause the modification, termination or acceleration of, any
right, benefit or Liability under, (v) result in the creation of any Lien upon
the properties or assets of such Purchaser under, or (vi) require any
authorization, consent, approval, exemption or other action by or notice or
declaration to, or filing with, any Governmental Authority or any other Person,
under the provisions including but not

 

34



--------------------------------------------------------------------------------

limited to (w) any provision of the articles of incorporation, partnership
agreements, bylaws, the articles of formation, operating agreement or any other
governing instruments of such Purchaser or its general partners or managers,
(x) any contracts or agreements to which such Purchaser or its general partners
or managers or any of their respective assets are subject or bound, (y) any
material License or (z) any law, rule or regulation applicable to such
Purchaser, or any judgment, order or decree or other restriction of any
Governmental Authority by which such Purchaser or its general partners or
managers are bound or subject (except where such conflict, breach, default,
violation, modification, termination, or acceleration, or failure to obtain any
authority, consent, approval, exemption or other action or to give any notice or
make any policy would not, either individually or in the aggregate, materially
adversely affect the ability of such Purchaser to consummate the transactions
contemplated by this Agreement and the Other Transaction Documents).

(b) No approval, consent or other action by, notice to, or registration or
filing with, any Person is necessary for such Purchaser to enter into this
Agreement or for it to perform its obligations hereunder without a violation of
any law, rule or regulation applicable to such Purchaser (except where failure
to obtain any approval or consent, or to give any notice or make any filing
would not, either individually or in the aggregate, materially adversely affect
the ability of such Purchaser to consummate the transactions contemplated by
this Agreement and the Other Transaction Documents.

5.3 Purchase for Own Account. The Common Stock Shares to be purchased by such
Purchaser hereunder will be acquired for investment and only for such
Purchaser’s own account, not as a nominee or agent, and not with a view to the
public resale or distribution thereof within the meaning of the Securities Act,
and the Purchaser has no present intention of publicly selling, granting, any
participation in, or otherwise distributing the same; provided, that, by making
the representations herein, other than as set forth herein, such Purchaser does
not agree to hold any of the Common Stock Shares for any minimum period of time
and reserves the right at all times to sell or otherwise dispose of all or any
part of such Common Stock Shares pursuant to an effective registration statement
under the Securities Act or under an exemption from such registration (provided
that such Purchaser complies with the conditions thereof) and in compliance with
applicable federal and state securities laws.

5.4 Disclosure of Information. Such Purchaser or its officers or other
representatives, acting on its behalf, have received or have had full access to
all the information which it or they considered necessary or appropriate to make
an informed investment decision with respect to the purchase of the Common Stock
Shares and the execution and delivery of this Agreement by it. Such Purchaser or
its officer or other representative have had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
offering of the Common Stock Shares and the Company and the Bank and to obtain
additional information (to the extent the Company possessed such information or
could acquire it without unreasonable effort or expense) necessary to verify any
information furnished to such Purchaser or its officers or other representatives
to which they or any of them had access.

5.5 Investment Experience. Such Purchaser understands and agrees as follows:
(i) the Common Stock Shares have not been registered under the Securities Act or
under any state securities laws, (ii) such Common Stock Shares are being offered
and sold pursuant to an exemption from registration contained in the Securities
Act based in part upon the representations and warranties of the Purchasers
contained in this Agreement, and (iii) the purchase of the Common Stock Shares
by such Purchaser involves substantial risks. Such Purchaser is an experienced
investor, having

 

35



--------------------------------------------------------------------------------

heretofore invested in a number of banks and bank holding companies, and such
Purchaser further acknowledges and represents that: (x) it is able to fend for
itself, can bear the economic risk of its investment in the Common Stock Shares
and has such knowledge and experience in financial or business matters that such
Purchaser is capable of evaluating the merits and risk of this investment and/or
(y) has a preexisting personal or business relationship, either directly through
its officers, directors, managers or general partner, with the Company or its
directors, executive officers or controlling persons of a nature and duration
that enable such Purchaser to be aware of the character, business acumen and
financial circumstances of such persons.

5.6 Accredited Purchaser Status. Such Purchaser is an “accredited investor”
within the meaning of Regulation D promulgated under the Securities Act, as
amended.

5.7 Restricted Securities. Such Purchaser understands and agrees as follows:
(i) the Common Stock Shares constitute “restricted securities” under the
Securities Act inasmuch as they are being acquired from the Company in a
transaction not involving a public offering, (ii) subject to limited exceptions,
the Common Stock Shares may be not resold, disposed of or transferred, in whole
or in part, without registration under the Securities Act, and (iii) such
Purchaser must bear the economic risk of this investment indefinitely unless the
Common Stock Shares are registered pursuant to the Securities Act, or an
exemption from registration is available. Such Purchaser understands that
(x) the Company has no present intention of registering the Common Stock Shares
except as described in the Registration Rights Agreement and (y) there is no
assurance that any exemption from registration under Securities Act will be
available and that, even if available, such exemption may not allow the
Purchaser to transfer all or any portion of its Common Stock Shares under the
circumstances, in the amounts or at the times such Purchaser might propose and,
nevertheless, such Purchaser is willing to accept and assume such risks. Such
Purchaser is aware of the provisions of Rule 144 of SEC, as presently in effect,
and understands the resale limitations imposed thereby and by the Securities Act
on the Common Stock Shares.

5.8 Residence. If a Purchaser is a partnership, corporation, limited liability
company or other entity, then such Purchaser resides in the office or offices of
such Purchaser in which its investment decision was made, which is located at
the address or addresses of such Purchaser set forth on Exhibit A hereto.

5.9 Brokers’ and Finders’ Fees. Neither such Purchaser, nor its officers,
general partners, managers or any other person on its behalf, has incurred, and
none of them will incur, directly or indirectly, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
this Agreement or any of the transactions contemplated hereby.

ARTICLE VI

COVENANTS

6.1 Reasonable Best Efforts. Subject to the terms and conditions of this
Agreement, the Company and each of the Purchasers agrees to use its commercially
reasonable best efforts in good faith to take, or cause to be taken, all
actions, and to do, or cause to be done, all things necessary, proper or
desirable, or advisable under Applicable Laws, so as to enable the Company to
issue and sell and the Purchasers to purchase, the Common Stock Shares and to
consummate the other transactions contemplated hereby which are required to be
performed prior to or at the Closing Date, including the satisfaction of the
conditions set forth in this Agreement, and the parties shall cooperate fully
with each other to that end; provided that, for purposes of this Section 6.1,
“commercially

 

36



--------------------------------------------------------------------------------

reasonable best efforts” shall not require any Purchaser to comply with any
condition of any Regulatory Authority that such Purchaser sell, transfer,
dispose of, divest or otherwise encumber, or hold separate, before or after the
Closing, of any material assets, licenses, operations, rights, product lines,
businesses or interest therein of such Purchaser (or any of such Purchaser’s
Subsidiaries or Affiliates).

6.2 Company Application for Regulatory Approval. The Company shall use its
commercially reasonable best efforts as soon as reasonably practicable following
the date hereof to (i) prepare and file all necessary applications, filings, and
submissions, with respect to this Agreement and the issuance and sale of the
Common Stock Shares required under (A) the BHCA, (B) the California Financial
Code, and (C) any other Applicable Law; provided, that, subject to the proviso
set forth in Section 6.1, the Purchasers shall reasonably cooperate with the
Company in connection with the preparation and making of all such filings; and
(ii) receive from any Governmental Entity any Government approvals required by
the Company (“Company Regulatory Approvals”), or to avoid or cause to be
withdrawn or terminated, without prejudice to the parties, any action or
proceeding by any Governmental Entity, in connection with the authorization,
execution and delivery of this Agreement, the issuance and sale to the
Purchasers of the Common Stock Shares, and the consummation of the other
transactions contemplated hereby.

6.3 Carpenter Funds Application for Regulatory Approval. The Carpenter Funds
shall use their reasonable best efforts as soon as reasonably practicable
following the date hereof to (i) prepare and file all necessary applications,
filings, and submissions, with respect to this Agreement and the purchase of the
Common Stock Shares required under (A) the BHCA, (B) the California Financial
Code, and (C) any other applicable law; provided, that the Company shall
reasonably cooperate with the Carpenter Funds in connection with the preparation
and making of all such filings; and (ii) receive from any Governmental Entity
any Government approvals required by the Carpenter Funds, or any of their
Affiliates (“Carpenter Regulatory Approvals”), or to avoid or cause to be
withdrawn or terminated, without prejudice to the parties, any action or
proceeding by any Governmental Entity, in connection with the authorization,
execution and delivery of this Agreement and the purchase by the Carpenter Funds
of the Common Stock Shares, and the consummation of the other transactions
contemplated hereby.

ARTICLE VII

CONDITIONS TO OBLIGATIONS TO CLOSE

7.1 Conditions to the Parties’ Obligations to Close. The respective obligations
of each Party to consummate the transactions to be consummated pursuant to this
Agreement on the Closing Date shall be subject to the satisfaction on or prior
to the Closing Date of the following conditions, any or all of which may be
waived in writing, in whole or in part, to the extent permitted by Section 11.7
and Applicable Law.

7.2 Conditions Precedent to Consummation of this Agreement by All Parties.

(a) Approvals. All consents, approvals, filings and authorizations of any
Governmental Entity or third party required to have been received by the Company
pursuant to Section 6.2 and by the Carpenter Funds pursuant to Section 6.3 shall
have been received and no such consents, approvals or authorizations shall
contain any conditions, restrictions or requirements which would reasonably be
expected to materially and adversely affect or impose any burdensome conditions
on any of the Parties hereto or that would, following the Closing Date, have a
Material

 

37



--------------------------------------------------------------------------------

Adverse Effect with respect to Company or a material adverse effect on the
ability of such Purchaser to consummate the transaction contemplated by this
Agreement and the Other Transaction Documents.

(b) No Order; No Litigation. No Governmental Entity, nor any federal or state
court of competent jurisdiction or arbitrator shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, judgment, injunction or arbitration award or other order (in each case,
whether temporary, preliminary or permanent) which is in effect and prevents or
prohibits consummation of the transactions contemplated by this Agreement and no
litigation or court or administrative proceeding shall be pending against any of
the Parties by any Governmental Entity or third party seeking to restrain,
enjoin, prevent or otherwise prohibit consummation of the transactions
contemplated hereby.

(c) Shareholder Approval Received. The Company shall have received the approval
of its shareholders to (i) increase the number of authorized shares of Common
Stock to a number sufficient to allow for the issuance of the Common Stock
Shares pursuant to this Agreement and for issuance upon conversion of the Series
B Shares and Series C Shares, and to (ii) approve the issuance of the Common
Stock Shares in connection with the consummation of the transactions
contemplated by this Agreement.

7.3 Conditions Precedent to Consummation of this Agreement by the Purchasers.

(a) Representations and Warranties of the Company. The representations and
warranties of the Company set forth in this Agreement shall have been true and
correct in all material respects (if not qualified as to materiality) and true
and correct (if so qualified) when made and as of the Closing Date, provided
that to the extent that any such representations and warranties were made as of
a specified date, such representations and warranties shall continue on the
Closing Date to have been true as of such specified date and not as of the
Closing, and except where the failure or failures of any such representations
and warranties to be so true and correct have not had and would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
with respect to the Company.

(b) Performance of Covenants by the Company. The Company shall have performed in
all material respects all of its agreements and covenants in this Agreement
required to be performed by it in order for the Parties to execute and deliver
this Agreement and consummate the transactions contemplated hereby.

(c) NASDAQ Global Select Market. The Common Stock (A) shall be listed on the
NASDAQ Global Select Market and (B) shall not have been suspended, as of the
Closing Date, by the SEC or the NASDAQ Global Select Market from trading on the
NASDAQ Global Select Market nor shall suspension by the SEC or the NASDAQ Global
Select Market have been threatened, as of the Closing Date, either (1) in
writing by the SEC or the NASDAQ Global Select Market or (2) by falling below
the minimum listing maintenance requirements of the NASDAQ Global Select Market.

(d) Capital Ratios. As of the end of the most recent quarter prior to the
Closing Date, after giving effect to the transactions contemplated by this
Agreement, the Series B Stock Purchase Agreement and the Additional Series B
Stock Purchase Agreement, and assuming (i) the payment of actual, out-of-pocket
expenses incurred in connection with the transactions contemplated

 

38



--------------------------------------------------------------------------------

by this Agreement, the Series B Stock Purchase Agreement and the Additional
Series B Stock Purchase Agreement, and (ii) $5,000,000 of proceeds from the sale
of Common Stock pursuant to this Agreement being retained by the Company, the
Bank’s Tier 1 risk-based capital ratio shall be not less than 13.00%, its total
risk-based capital ratio shall be not less than 14.00%, its Tier 1 leverage
ratio shall be not less than 10.50%.

(e) Execution and Delivery of the Other Transaction Documents. The Company shall
have executed and delivered at the Closing the Registration Rights Agreement,
the Common Stock Certificates pursuant to Section 3.1(a), and the Officer’s
Certificate referenced in Section 3.1(b) above.

(f) No Material Adverse Effect. There shall not have been since March 31, 2011 a
Material Adverse Effect with respect to the Company and its Subsidiaries
considered as a whole.

(g) Classified Assets. The Bank’s Classified Assets as of the end of the most
recent month prior to the Closing Date shall not exceed $80,000,000.

(h) Non-Performing Assets. The Bank’s Non-Performing Assets as of the end of the
most recent month prior to the Closing Date shall not exceed $50,000,000.

7.4 Conditions Precedent to Consummation of this Agreement by the Company.

(a) Representations and Warranties of the Purchasers. The representations and
warranties of each of the Purchasers set forth in this Agreement shall have been
true and correct in all material respects (if not qualified as to materiality)
and true and correct (if so qualified) when made and as of the Closing Date;
provided, however, that this condition precedent shall be deemed to have been
satisfied if the failure of any such representations and warranties (without
giving effect to any qualifications as to materiality, “material adverse effect”
or similar terms and phrases contained therein) to be true and correct
individually or in the aggregate has not resulted in or constituted, and would
not have, a material adverse effect with respect to the ability of such
Purchaser to consummate the transactions contemplated by this Agreement and the
Other Transaction Documents, or a material adverse effect on the availability of
the registration exemption provided by Regulation D under the Securities Act for
the offer and sale by the Company of the Common Stock Shares pursuant to this
Agreement; and provided, further, that to the extent that any such
representations and warranties were made as of a specified date, such
representations and warranties shall continue on the Closing Date to have been
true as of such specified date and not as of the Closing.

(b) Performance of Covenants of Purchasers. Each of the Purchasers shall have
performed, severally and not jointly, in all material respects all of its
respective agreements and covenants in this Agreement required to be performed
by it in order for the Parties to execute and deliver this Agreement and
consummate the transactions contemplated hereby, including payment of the
Purchase Price of the Common Stock Shares it is purchasing hereunder as provided
in Section 3.2 hereof.

(c) Execution and Delivery of the Other Transaction Documents. Concurrently with
its execution and delivery of this Agreement, each Purchaser shall have executed
and delivered all of the Other Transaction Documents required to be executed and
delivered by it as provided in Section 3.2 hereof.

 

39



--------------------------------------------------------------------------------

(d) Purchase Price. The Company has received the aggregate Purchase Price from
such Purchaser in the amount set forth opposite such Purchaser’s name on
Exhibit A hereto; provided, however, that this condition shall be satisfied if
at or concurrently with the Closing, the Company receives such amount.

ARTICLE VIII

INDEMNIFICATION

8.1 Indemnification by the Company. On the terms and subject to the conditions
and limitations set forth hereinafter in this Article VIII, the Company agrees
to indemnify and hold harmless and defend the Purchasers, and their respective
managers, general partners, officers, directors, employees and agents and each
Person (other than the Company and the Bank), if any, who controls, or is under
the control of, any of the Purchasers within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (each, including the
Purchasers, an “Indemnified Party” and collectively, the “Indemnified Parties”)
from and against any and all Losses that are incurred by the Indemnified Parties
that are caused directly by or result directly from any inaccuracy in or breach
of any representation or warranty or covenant of the Company contained in this
Agreement, as the same may have been modified by the Company Disclosure
Schedules or SEC Reports, other than such portion of any actual or threatened
claims or actual Losses to the extent attributable to the acts, errors or
omissions on the part of any Purchaser. Notwithstanding the foregoing, the
Company agrees to indemnify each Purchaser and its associated Indemnified
Parties from and against any consequential damages that are caused directly or
indirectly by or result directly or indirectly from a breach described in this
Section 8.1, but only if and to the extent such consequential damages incurred
by such Purchaser and its associated Indemnified Parties, in the aggregate,
exceed five percent (5.0%) of the aggregate Purchase Price paid by such
Purchaser for the Common Stock Shares it purchased under this Agreement;
provided, further, that the Company shall not indemnify any Indemnified Party
for any portion of any consequential damages to the extent attributable to the
acts, errors or omissions on the part of any Purchaser.

8.2 Maximum Liability of the Company. Notwithstanding anything to the contrary
that may be contained in this Article VIII or elsewhere in this Agreement, the
maximum aggregate dollar amount of Losses, including consequential damages, for
which the Company shall have liability to a Purchaser and its managers, general
partners, officers, directors, employees and agents and each Person (other than
the Company and the Bank), if any, who controls, or is under the control of,
such Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, whether pursuant to this Article VIII or
otherwise, shall not exceed the aggregate Purchase Price paid by such Purchaser
for the Common Stock Shares it has purchased pursuant to this Agreement.

8.3 Time Limits on Indemnification.

(a) Time Limit on Indemnification Obligations. The Company shall not have any
liability to any Indemnified Party with respect to any Indemnification Claim
which is not asserted on or before the three (3) year anniversary of the Closing
Date (the “Indemnity Termination Date”).

(b) Pending Claims. Notwithstanding anything to the contrary contained above in
this Section 8.3, the occurrence of the Indemnity Termination Date shall not
affect any Indemnification Claim or an Indemnified Party’s right to recover any
Losses that are the subject of

 

40



--------------------------------------------------------------------------------

that Claim, if the Claims Notice (as hereinafter defined) with respect thereto
had been given to the Company prior to the Indemnity Termination Date (a
“Pending Indemnity Claim”)

8.4 Procedures for Indemnification.

(a) Indemnification Claims. Following receipt from an Indemnified Party, of a
written notice (a “Claims Notice”) asserting a claim for indemnification under
this Article VIII (an “Indemnification Claim”) prior to the Indemnity
Termination Date, the Company shall have forty-five (45) days to make such
investigation of the Indemnification Claim as the Company considers desirable.
For the purpose of such investigation, the Indemnified Party shall make
available to the Company the material information relied upon by the Indemnified
Party to substantiate its Indemnification Claim and such forty-five (45) day
period shall not commence until such information has been provided to the
Company. If the Indemnified Party and the Company agree, at or prior to the
expiration of such forty-five (45) day period (or any mutually agreed upon
extension thereof), to the validity of the Indemnification Claim and amount of
the Losses that the Indemnified Party is entitled to recover in respect of such
Indemnification Claim from the Company (the “Undisputed Amount”), the Company
shall immediately pay to the Indemnified Party the Undisputed Amount, thereof
together with interest, from the date the Claims Notice was received by the
Company to the date of payment of such Undisputed Amount, at a rate equal to the
then applicable U.S. Treasury Rate for short term Indebtedness.

(b) Third Party Claims. If any claim or demand is asserted or any action, suit
or other proceeding is filed or brought against an Indemnified Party by any
third party, in respect of which a right to indemnification under this
Article VIII may apply (a “Third Party Claim”), the Indemnified Party shall
promptly provide to the Company a Claims Notice with respect to such Third Party
Claim, provided that a failure to provide such a Claims Notice to the Company in
a prompt manner shall not preclude any indemnification under this Article VIII,
unless the Company is materially prejudiced by such failure. The Company, at its
sole expense, shall have the right, exercisable by written notice to the
Indemnified Party, given within fifteen (15) days after receipt of such Claims
Notice, to assume, control, defend against, negotiate and otherwise deal with
such Third Party Claim, with counsel reasonably acceptable to the Indemnified
Party (which acceptance shall not be unreasonably withheld or delayed);
provided, however, that the Company carries out such defense in a diligent and
bona fide manner. The Indemnified Party may participate in the defense of any
such Third Party Claim which the Company is defending as provided in this
Section 8.4(b) with counsel selected by the Indemnified Party solely at the cost
and expense of the Indemnified Party. If the Company does not assume or
diligently conduct the defense of a Third Party Claim in accordance with this
Section 8.4(b), or the assumption of the defense of the Third Party Claim by the
Company is reasonably likely to materially prejudice the Indemnified Party, then
the Indemnified Party shall have the right to control such defense at the cost
and expense of the Company. The party controlling the defense of such Third
Party Claim shall keep the other party advised of the status of such Third Party
Claim and the defense thereof and shall consider in good faith the
recommendations made by the other party with respect thereto. Neither the
Indemnified Party nor the Company shall have the right to settle any Third Party
Claim without the consent of the other, which consent shall not be unreasonably
withheld or delayed. The Company and each Indemnified Party shall cooperate
fully with each other in connection with the defense, negotiation or settlement
of any such Third Party Claim.

(c) Information Required in a Claims Notice. No Indemnification Claim asserted
hereunder shall be effective and the Company shall have no liability hereunder
for or with respect to

 

41



--------------------------------------------------------------------------------

such Claim, unless the Claims Notice with respect thereto (i) identifies the
facts or circumstances then known to the Indemnified Party that are alleged to
give rise to such Indemnification Claim in reasonable detail and a good faith
estimate of the Losses for which the Indemnified Party is seeking
indemnification hereunder based on the facts and circumstances known to the
Indemnified Party at the time such Indemnification Claim is made and (ii) is
delivered to the Company prior to the Indemnification Termination Date set forth
in Section 8.3(a).

8.5 Other Provisions Applicable to Indemnification Claims.

(a) No Duplication of Indemnification Payments. All Indemnification Payments
shall be calculated without duplication, including in any case in which (i) more
than one of the Indemnified Parties seeks indemnification for the same Losses,
or (ii) any events or circumstances giving rise to a breach of a particular
representation or warranty contained in this Agreement also constitutes a breach
of one or more other representations or warranties of the Company contained in
contained in this Agreement, or (iii) any Indemnified Party seeks to recover the
same Losses from more than one of the Indemnifying Parties.

(b) No Special or Punitive Losses. Notwithstanding anything to the contrary that
may be contained elsewhere in this Agreement, Losses shall not include, and the
Company shall not be liable under this Agreement for, any lost profits or
special, exemplary or punitive damages except awarded pursuant to a Third Party
Claim.

(c) Corporate Obligation. The indemnification obligations of the Company
hereunder are corporate obligations and in no event and under no circumstance
shall any officer, director, employee, agent or representative of the Company or
the Bank have any personal liability to any Purchaser or any of the Indemnified
Parties under this Article VIII.

(d) Insurance Proceeds. If an Indemnified Party receives any insurance proceeds
with respect of or for any Losses for which it has theretofore been indemnified
by the Company, the Indemnified Party shall forthwith reimburse the Company in
an amount equal to the lesser of (i) the amount of such insurance proceeds, net
of actual third party expenses incurred by the Indemnified Party, or (ii) the
amounts paid by the Company to the Indemnified Party in respect of such Losses
(“Indemnification Payments”). If such insurance proceeds are paid to the
Indemnified Party prior to the time that the Company has made such
Indemnification Payments, those insurance proceeds shall be credited against and
to that extent shall reduce the amount of the Indemnification Payments that
would otherwise be due hereunder by the Company to the Indemnified Party.

(e) Third Party Contribution or Reimbursement. Any Losses for which an
Indemnified Party is determined to be entitled to indemnification hereunder
shall be reduced by an amount equal to any contribution or other similar payment
or reimbursement actually recovered or received by the Indemnified Party from
any third Person with respect thereto.

8.6 Exclusivity. Notwithstanding any other provision to the contrary that may be
contained elsewhere in this Agreement, except in the case of fraud, the parties
agree that this Article VII shall contain the sole monetary rights and monetary
remedies of each Purchaser for or in respect of any breach of the Company’s
representations and warranties or covenants contained in this Agreement,
including the right to recover money damages for or in respect of any Losses
suffered or incurred by any of them and each Purchaser hereby expressly, with
the intent to be legally bound, and forever waives any rights, both contractual
and statutory, to seek or recover any monetary

 

42



--------------------------------------------------------------------------------

damages or awards for or in respect of any such breach or any such Losses,
except in accordance with and subject to the terms, conditions and limitations
set forth in this Article VIII. Without limiting the generality of the
foregoing, each Purchaser agrees not to assert any claims or bring any action or
proceeding against the Company or the Bank, under Rule 10b-5 of the Exchange
Act. However, nothing in this Agreement shall limit any right to obtain or be
awarded any non-monetary equitable remedy, including a temporary, preliminary or
permanent injunction or an order of specific performance.

ARTICLE IX

ADDITIONAL AGREEMENTS OF THE PARTIES

9.1 Legends.

(a) Each Purchaser acknowledges that all certificates or other instruments
representing the Common Stock Shares subject to this Agreement may, at the
option of the Company, bear a restrictive legend substantially to the following
effect:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
SUCH SECURITIES MAY NOT BE SOLD, OTHERWISE DISPOSED OF OR TRANSFERRED, IN WHOLE
OR IN PART, EXCEPT PURSUANT TO A REGISTRATION STATEMENT RELATING THERETO UNDER
SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR SUCH LAWS OR SOLD, TRANSFERRED OR ASSIGNED
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

(b) Compliance with Securities Act. Each Purchaser agrees not to sell or
transfer any of the Common Stock Shares other than in a transaction that is
registered under the Securities Act or is exempt from the registration
requirements of the Securities Act. If a Purchaser asks the Company to register
a transfer of the Common Stock Shares in a transaction that is not registered
under the Securities Act or sold, assigned or transferred pursuant to Rule 144
(if the transferor is not an Affiliate of the Company), the Company may refuse
to register such transfer until it receives an opinion of counsel or other
evidence that is reasonably satisfactory to the Company, that the sale or
transfer is exempt from the registration requirements of the Securities Act.
Notwithstanding the foregoing, the Common Stock Shares may be pledged in
connection with a bona fide margin account or other bona fide loan or financing
arrangement secured by the Common Stock Shares and such pledge of Common Stock
Shares shall not be deemed to be a transfer, sale or assignment of the Common
Stock Shares hereunder, and any Purchaser effecting such a pledge shall not be
required to provide the Company with any other delivery with respect thereto
pursuant to this Agreement or any other Transaction Document; provided, that in
order to make any sale, transfer or assignment of Common Stock Shares, such
Purchaser and its pledgee makes such disposition in accordance with or pursuant
to a registration statement or an exemption under the Securities Act.

 

43



--------------------------------------------------------------------------------

(c) Removal of Legends. The restrictive legend set forth in Section 9.1(a) above
shall be removed and the Company shall issue a certificate without such
restrictive legend or any other restrictive legend to the holder of the
applicable Common Stock Shares upon which it is stamped or issue to such holder
by electronic delivery at the applicable balance account at the Depository Trust
Company, (i) if and when such Common Stock Shares are sold pursuant to a resale
registration statement that has been declared effective under the Securities Act
and the Company has received from such holder a certification that such sale has
been made in the manner described in the section of such registration statement
entitled “Plan of Distribution” or otherwise describing the manner in which the
securities registered thereunder are to be sold, (ii) upon request, if such
Common Stock Shares are sold or transferred pursuant to Rule 144 (if the
transferor is not an Affiliate of the Company) or otherwise pursuant to an
exemption from registration under the Securities Act, or (iii) upon request, if
such Common Stock Shares are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information requirement under Rule 144(c)(1) (or Rule 144(i)(2), if applicable)
as to such securities and without volume or manner-of-sale restrictions,
provided, that, in the case of the foregoing clauses (ii) and (iii), if
requested by the Company, the holder of such Common Stock Shares has furnished
or caused to be furnished a legal opinion from its counsel, reasonably
acceptable to the Company and its counsel, to the effect that the removal of the
legend is permitted by the Securities Act and the rules and regulations of the
SEC thereunder. Any fees (of Company counsel) associated with the removal of
such legend shall be borne by the Company. If a legend is no longer required
pursuant to the foregoing, the Company will no later than five (5) Business Days
following the delivery by a Purchaser to the Company of a legended certificate
or instrument representing such Common Stock Shares (endorsed or with stock
powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer), deliver or cause to be delivered to such
Purchaser a certificate or instrument (as the case may be) representing such
Common Stock Shares that is free from all restrictive legends.

9.2 Securities Laws Disclosure. The Company shall, on or before 4:30 p.m. (New
York time) on the fourth (4th) Business Day following the date hereof, issue a
press release (subject to Section 11.3 hereof) disclosing the transactions
contemplated hereby and file a Current Report on Form 8-K disclosing the
material terms of this Agreement and the Other Transaction Documents (and attach
as exhibits thereto this Agreement and the Other Transaction Documents) (the
“Form 8-K”). In addition, the Company will make such other filings and notices
in the manner and time required by the SEC and the NASDAQ Global Select Market.

9.3 Material Non-Public Information.

(a) The Company shall, on or before 4:30 p.m. (New York time) on the fourth
(4th) Business Day following the Closing Date of the Secondary Financing, issue
a press release (subject to Section 11.3 hereof) disclosing the consummation of
the Secondary Financing and file a Current Report on Form 8-K disclosing the
material terms of the Secondary Financing. In addition, the Company will make
such other filings and notices in the manner and time required by the SEC and
the NASDAQ Global Select Market.

(b) Pursuant to the Registration Rights Agreement, the Company shall file the
Registration Statement (as defined in the Registration Rights Agreement) with
the SEC. Until the Secondary Financing either closes or is terminated without
closing, the Purchasers will be in possession of material, non-public
information about the Company. Following the date of closing (or termination, if
applicable) of the Secondary Financing, then, as of the earlier of (i) the date
the

 

44



--------------------------------------------------------------------------------

Company files its Annual Report on Form 10-K for the year ended December 31,
2011 with the SEC (or if such 10-K is filed prior to the closing or termination
of the Secondary Financing, the date the Company files its first Quarterly
Report on Form 10-Q subsequent thereto), or (ii) the date that the Registration
Statement is declared effective by the SEC (the “Inside Information Termination
Date”), no Purchaser (unless such Purchaser or an individual designated by such
Purchaser is a member of the Board of Directors or has observation rights on the
Board of Directors pursuant to the Investor Rights Agreements) shall be in
possession of any material, non-public information received from the Company or
any of its officers, directors, employees or agents, that is not disclosed in
the Registration Statement, Form 10-K for the year ended December 31, 2011 (or,
if applicable, the Company’s first Quarterly Report on Form 10-Q filed following
the closing or termination of the Secondary Financing) or in prior filings with
the SEC.

(c) From and after the earlier of (i) the Inside Information Termination Date,
or (ii) the termination of this Agreement and the Additional Series B Stock
Purchase Agreement, except as otherwise expressly contemplated by this
Agreement, for so long as no individual designated by any Purchaser is a member
of the Board of Directors or has observation rights on the Board of Directors
pursuant to the Investor Rights Agreements, the Company shall not, and shall
cause each of its Subsidiaries and its and each of their respective officers,
directors, employees and agents, not to, provide such Purchaser with any
material, nonpublic information regarding the Company or any of its Subsidiaries
without the express prior written consent of such Purchaser.

(d) For so long as no individual designated by any Purchaser is a member of the
Board of Directors or has observation rights on the Board of Directors pursuant
to the Investor Rights Agreements, in the event such Purchaser or its Affiliates
has, or believes it has, received any such material, nonpublic information
regarding the Company or any of its Subsidiaries from and after the earlier of
the (i) Inside Information Termination Date, or (ii) the termination of this
Agreement (except such material, nonpublic information provided to such
Purchaser under an express provision of this Agreement), it may provide the
Company with written notice thereof and the Company shall, within two
(2) Business Days of receipt of such notice, review the information and make a
good faith determination whether the Company believes that the information is
material and nonpublic. If the Company determines that the information is both
material and nonpublic, it shall (subject to the next sentence), within four
(4) business days thereafter make public disclosure of such material, nonpublic
information. Notwithstanding the preceding sentence, the Company shall not be
required to publicly disclose such information if the Company is prevented from
making such disclosure pursuant to a confidentiality agreement or law, rule or
regulation applicable to the Company. If the Company determines that the
information is either not material or already public, it will inform the
Purchaser of its determination and the reasons therefor. In the event of either
(i) a breach of the foregoing covenant by the Company, any of its Subsidiaries,
or any of its or their respective officers, directors, employees and agents, or
(ii) such Purchaser disagrees with the determination by the Company that the
information is either not material or already public, in addition to any other
remedy provided herein or in the Agreement, such Purchaser shall have the right
to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such nonpublic information as follows: the
Purchaser shall submit a proposed press release or other disclosure to the
Company for review and the Company shall review it promptly. If the Company has
not responded within two (2) Business Days, the Purchaser’s proposed disclosure
is deemed approved. The Company and the Purchaser shall negotiate in good faith
the form and content of such disclosure for two (2) Business Days. If the
Company and the Purchaser cannot agree on the disclosure after two (2) Business
Days, the Purchaser shall have the right to make a public disclosure in the form
of a press release, public advertisement or otherwise, of such information.

 

45



--------------------------------------------------------------------------------

(e) Notwithstanding anything in this Section 9.3 to the contrary, if an
individual is designated by any Purchaser to the Board of Directors either as a
Director or as an observer pursuant to the Investor Rights Agreement and such
individual terminates his position as a Director or observer, the Company shall
not be obligated to comply with Section 9.3(d) with respect to such Purchaser
(i) for a period of 180 days after the date of such individual’s resignation or
(ii) until any other Director is permitted by the Company to trade such
Director’s shares of Common Stock on the NASDAQ Global Select Market or other
such securities market upon which the Common Stock is traded.

9.4 Reporting Status. Until (i) the date on which the Common Stock Shares have
become eligible for sale under Rule 144, without the requirement for the Company
to be in compliance with the current public information requirement under Rule
144(c)(1) (or Rule 144(i)(2), if applicable) as to such Common Stock Shares and
without volume or manner-of-sale restrictions, or (ii) the date on which the
Purchasers shall have sold all the Common Stock Shares, whichever is earlier,
the Company shall timely file all reports required to be filed with the SEC
pursuant to the Exchange Act for the Company to be in compliance with the
current public information requirement under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable), and the Company shall not terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would otherwise permit such termination.

9.5 Blue Sky Laws. The Company shall, on or before the Closing Date, take such
action as the Company reasonably determines is necessary in order to obtain an
exemption for or to qualify the Common Stock Shares for sale to each Purchaser
at the Closing pursuant to this Agreement under applicable securities or “Blue
Sky” laws of the states of the United States (or to obtain an exemption from
such qualification), and shall provide evidence of any such action so taken to
Purchaser on or prior to the Closing Date. The Company shall make all filings
and reports relating to the offer and sale of the Shares required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.

9.6 Use of Proceeds. The Company will use all or substantially all of the
proceeds from the sale of the Common Stock Shares as follows:

(i) $5.0 million will be retained by the Company to fund working capital
requirements and for other general corporate purposes, including the payment of
dividends on the Series B Shares and Series C Shares; and

(ii) the balance, after payment of expenses related to the transactions
contemplated by this Agreement, the Series B Stock Purchase Agreement and the
Additional Series B Stock Purchase Agreement, will be used to make a capital
contribution to the Bank.

Except as set forth above, in no event shall the proceeds be used for (i) the
redemption or repurchase or any of its or its Subsidiaries equity securities or
any dividend thereon or (ii) any other ventures or business opportunities not
related to the current or contemplated business of the Company or the Bank.

9.7 Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Common Stock Shares), a register for the Common Stock Shares , in
which the Company shall record the name and address of the Person in whose name
the Common Stock Shares (including the name and address

 

46



--------------------------------------------------------------------------------

of each permitted transferee) and the number of such shares held. The Company
shall keep the register open and available at all times during business hours
for inspection of any Purchaser or its legal representatives.

9.8 Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Purchaser) relating to or arising out of the transactions
contemplated hereby, including, without limitation, any fees or commissions
payable to the Agent. The Company shall pay, and hold each Purchaser harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment.

9.9 Conduct of Business. From the date hereof until the earlier of the Closing
Date or the termination of this Agreement and the Additional Series B Stock
Purchase Agreement in accordance with their terms, except as contemplated by
this Agreement or the Additional Series B Stock Purchase Agreement, the Company
and the Bank shall operate their respective business in the ordinary course
consistent with past practices, except as may be necessary or advisable to
comply with any requirements of or restrictions imposed by any Governmental
Authority.

9.10 Listing. The Company shall promptly secure the listing of all of the Common
Stock Shares upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed (subject to official
notice of issuance) and shall maintain such listing of all Registrable
Securities from time to time issuable under the terms of this Agreement and the
Other Transaction Documents. The Company shall maintain the Common Stock’s
authorization for listing on the NASDAQ Global Select Market. Neither the
Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the NASDAQ Global Select Market. The Company shall pay all fees and expenses
in connection with satisfying its obligations under this Section 9.10.

9.11 Additional Registration Statements. Until the date that is ninety
(90) calendar days from the earlier of (i) the Effective Date (as defined in the
Registration Rights Agreement) and (ii) the date all of the Registrable
Securities (as defined in the Registration Rights Agreement) may be sold without
the requirement for the Company to be in compliance with Rule 144(c)(1) and
otherwise without restriction or limitation pursuant to Rule 144, the Company
will not file a registration statement under the Securities Act relating to
securities that are not the Common Stock Shares, except for a registration
statement with respect to shares issuable pursuant to a Benefit Plan or the
resale of shares issuable pursuant to the Series B Stock Purchase Agreement or
the Additional Series B Stock Purchase Agreement.

ARTICLE X

TERMINATION

10.1 Termination. This Agreement may be terminated, and the issuance and sale of
the Common Stock Shares by the Company to the Purchasers and the other
transactions contemplated hereby may be abandoned, at any time prior to the
Closing Date:

(a) By either the Company or any Purchaser, if the Closing Date shall not have
occurred on or before January 31, 2012 (the “Termination Date”); provided,
however, that the right to terminate this Agreement under this Section 10.1
shall not be available to any party whose failure

 

47



--------------------------------------------------------------------------------

to fulfill any of its obligations under this Agreement (other than the
requirement of such Party to have received any necessary approval from a
Governmental Authority) shall have been a principal reason for or a principal
cause of the failure of the Closing Date to occur on or before such Termination
Date;

(b) By either the Company or any Purchaser, if any Governmental Entity shall
have issued an order, decree or ruling or taken any other action permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement, and such order, decree, ruling or other action shall have become
final and nonappealable;

(c) By a Purchaser if an event or act occurs or circumstances exist which makes
any of the conditions precedent set forth in Section 7.2 or Section 7.3
incapable of being satisfied on or prior to the Termination Date, provided that
such event, act or circumstance was not due primarily to or caused primarily by
any action or inaction by such Purchaser; or

(d) By the Company if an event or act occurs or circumstances exist which makes
any of the conditions precedent set forth in Section 7.2 or Section 7.4
incapable of being satisfied on or prior to the Termination Date, provided that
such event, act or circumstance was not due primarily to or caused primarily by
any action or inaction by the Company.

10.2 Alternative Strategic Proposals.

(a) Certain Definitions. For purposes of this Agreement and, more particularly
this Section 10.2, the following terms shall have the meanings set forth below:

(i) “Alternative Strategic Proposal” means any written offer or proposal that
contemplates or proposes (i) a merger, consolidation, business combination, or
similar transaction involving the Company or the Bank with a Person other than a
Purchaser or another person who is an Affiliate of any of the Purchasers or an
Affiliate of the Company or the Bank (each, a “Non-Affiliated Person”), (ii) a
sale, lease or other disposition directly or indirectly, whether by merger,
consolidation, business combination, share exchange, joint venture, or otherwise
of assets of the Company representing 25% or more of the consolidated assets of
the Company and its Subsidiaries, as applicable, to a Non-Affiliated Person,
(iii) any issuance, sale, or other disposition (including by way of merger,
consolidation, business combination, share exchange, joint venture, or any
similar transaction) to any Non-Affiliated Person of securities (or options,
rights or warrants to purchase, or securities convertible into or exchangeable
for such securities) that will represent 40% or more of the Voting Securities of
the Company immediately after the consummation of such issuance, sale or other
disposition of such securities, (iv) any transaction, including any tender
offer, in which any Non-Affiliated Person shall acquire beneficial ownership, or
the right to acquire beneficial ownership or any group shall have been formed
which beneficially owns or has the right to acquire beneficial ownership of 40%
or more of the outstanding Voting Securities of the Company, (v) any other
transaction involving the sale or issuance by the Company of Common Shares or
any other Voting Securities of the Company, or securities that are convertible
or exercisable into or exchangeable for Voting Securities of the Company, that
will represent 40% or more of the Company’s Voting Securities immediately after
such sale or issuance, whether in a private or public offering or business,
joint venture, merger, or other strategic transaction, or (e) any combination of
the foregoing.

 

48



--------------------------------------------------------------------------------

(ii) “Superior Strategic Transaction” means the transaction or series of
transactions contemplated in or by an Alternative Strategic Proposal made by any
Non-Affiliated Person, other than any of the Purchasers or their Affiliates,
that (A) is on terms which the Company’s Board of Directors (the “Company
Board”) or a Special Board Committee (as the case may be) concludes, in good
faith (following consultation with the Company’s financial advisor and outside
legal counsel), is more favorable to the Company’s shareholders than the
transactions contemplated by this Agreement from a financial point of view, and
(B) is, in the good faith judgment of the Company Board or such Special Board
Committee (as the case may be), reasonably likely to be completed materially on
the terms proposed, taking into account the various legal, financial and
regulatory aspects of such Alternative Strategic Proposal.

(iii) “Special Board Committee” means a committee of the Company Board which
(A) has been authorized by the Company Board to consider and take action with
respect to a an Alternative Strategic Proposal or Superior Strategic Transaction
pursuant to this Section 10.2, due to a conflict of interest of one or more of
the members of the Company Board (“Company Directors”) with respect thereto and
(ii) is comprised solely of Company Directors who are disinterested with respect
to such Alternative Strategic Proposal or Superior Strategic Transaction (that
is, directors who do not have any material financial interest in such
Transaction other than their interests as shareholders of the Company).

(b) Response to an Alternative Strategic Proposal. Notwithstanding anything to
the contrary that may be contained elsewhere in this Agreement, if, prior to the
issuance and sale of the Common Stock Shares by the Company to the Purchasers
and the other transactions contemplated hereby:

(i) The Company or the Bank, or any of their respective Representatives,
receives a written Alternative Strategic Proposal from any Person, which appears
on its face to be bona fide, and the Company’s Board, or any Special Board
Committee (as the case may be), determines in good faith, after consultation
with the Company’s financial advisor, that such Alternative Strategic Proposal
provides for or could reasonably be expected to lead to a Superior Strategic
Transaction, then, after giving notice thereof to the Purchasers, the Company or
its Representatives may (x) furnish non-public information with respect to the
Company to the Person who has made such Alternative Strategic Proposal, or to
any of its Representatives, pursuant to a confidentiality agreement containing
terms and provisions in all material respects comparable to those contained in
the Company’s confidentiality agreements with the Purchasers; provided that such
non-public information either has previously been provided or made available, or
is provided substantially concurrently with the time it is provided to such
Person or its Representatives, to the Purchasers or any of their respective
Representatives, and (y) participate or engage in discussions and negotiations
with such Person or its Representatives regarding such Alternative Strategic
Proposal.

(ii) The Company may terminate this Agreement in order to enter into an
agreement with respect to any such Superior Strategic Transaction, but only if
the Purchasers have received at least three (3) Business Days’ prior written
notice that the Company is prepared to terminate this Agreement and the issuance
and sale of the Common Stock Shares by the Company to the Purchasers and the
other transactions contemplated by this Agreement in order to proceed with the
execution of an agreement or agreements providing for, or the implementation of,
such Superior Strategic Transaction.

 

49



--------------------------------------------------------------------------------

(iii) Nothing contained in this Section 10.2 or elsewhere in this Agreement
shall prohibit the Company from making any disclosure to the Company’s
shareholders if, in the good faith judgment of the Company Board, failure to so
disclose could reasonably be expected to result in a violation of the
obligations of the Company or the Company Board under any Applicable Laws;
provided that any such disclosure concerning any Purchaser shall be subject to
Section 11.3.

10.3 Termination Fee. In the event of any termination of this Agreement by the
Company pursuant to Section 10.2, or in the event of a termination of this
Agreement by either the Company or any Purchaser pursuant to Section 10.1 upon
the failure of the Company to receive the approval of its shareholders as
prescribed in Section 7.2(c) hereof prior to the Termination Date, the Company
shall pay a termination fee in the aggregate amount of $750,000 to the Carpenter
Funds. If the Company Board or any Special Board Committee takes, agrees or
resolves to take any action permitted by Section 10.2, subject to its compliance
with the terms and provision of this Agreement (including, to the extent
provided in this Agreement, payment of the termination fee by the Company) such
action shall not, in any way, constitute a breach of this Agreement by the
Company, and the payment of the termination fee set forth herein shall be the
sole remedy of the Purchasers with respect to the termination of this Agreement.

10.4 Remedy due to Failure of Certain Conditions Precedent. In the event that
the Company fails to satisfy, prior to the Termination Date, any or all of the
conditions precedent set forth in Section 7.3(d) (capital ratios),
Section 7.3(g) (classified assets) or Section 7.3(h) (non-performing assets),
then such Purchaser’s sole remedy with respect to those breaches by the Company
will be limited to terminating this Agreement pursuant to Section 10.1 (with
respect to such Purchaser’s rights and obligations under this Agreement).

ARTICLE XI

MISCELLANEOUS

11.1 Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.

(a) Governing Law. This Agreement shall be deemed to be made in and in all
respects shall be interpreted, construed and governed by and in accordance with
the law of the state of California.

(b) Consent to Jurisdiction. Each Party irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction any state or federal
court sitting in the County of Orange, State of California, in any proceeding
arising out of or relating to this Agreement or the agreements delivered in
connection herewith or the transactions contemplated hereby or thereby or for
recognition or enforcement of any judgment relating thereto, and each party
hereby irrevocably and unconditionally (a) agrees not to commence any such
proceeding except in such courts, (b) agrees that any claim in respect of any
such action or proceeding may be heard and determined in such courts,
(c) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
proceeding, and (d) waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such proceeding. Each
Party hereto agrees that a final non-appealable judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Applicable Law. Each
Party to this Agreement irrevocably consents to service of process in the manner
provided for notices in Section 11.4. Nothing in this

 

50



--------------------------------------------------------------------------------

Agreement will affect the right of any Party to this Agreement to serve process
in any other manner permitted by Applicable Law.

(c) Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues, and therefore each such party hereby
irrevocably and unconditionally waives any right such party may have to a trial
by jury in respect of any litigation directly or indirectly arising out of or
relating to this Agreement or the transactions contemplated by this Agreement.
Each party certifies and acknowledges that (i) no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver, (ii) each such party understands and has considered the implications of
this waiver, (iii) each such party makes this waiver voluntarily, and (iv) each
such party has been induced to enter into this Agreement by, among other things,
the waivers and certifications in this Section 11.1.

11.2 Specific Performance. The parties hereto agree that irreparable damage
could occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to seek an injunction
or injunctions, without the posting of any bond, to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of the United States or any state having jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity.

11.3 Press Releases. The Company and the Purchasers shall consult with each
other before issuing any press release with respect to this Agreement or the
transactions contemplated hereby and shall not issue any such press release or
make any such public statements without the prior consent of the other parties,
which shall not be unreasonably withheld or delayed; provided, however, that a
party may, without the prior consent of the other parties (but after such
consultation, to the extent practicable under the circumstances), issue such
press release or make such public statements as may, upon the advice of outside
counsel, be required by law or the rules or policies of the NASDAQ Global Select
Market.

11.4 Notices. Any notice or other communication under this Agreement must be in
writing and will be deemed given when it is delivered in person or sent by
facsimile or email (with proof of receipt at the facsimile number or email
address to which it is required to be sent), on the business day after the day
on which it is delivered to a major nationwide delivery service for overnight
delivery, or on the fifth business day after the day on which it is mailed by
first class mail from within the United States, to the following addresses (or
such other address as may be specified after the date of this Agreement by the
party to which the notice or communication is sent):

If to the Company:

Pacific Mercantile Bancorp

949 South Coast Drive, Suite 300

Costa Mesa, California 92626

Attn. Raymond E. Dellerba

Tel: (714) 438-2500

Fax: (714) 438-1084

 

51



--------------------------------------------------------------------------------

With a copy to:

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, CA 92660

Attn: Ben A. Frydman, Esq.

Tel: (949) 725-4150

Fax: (949) 823-5150

If to the Purchasers, to the address set forth on Exhibit A.

11.5 Entire Agreement. This Agreement, the Exhibits hereto, any matters
Previously Disclosed and any documents executed by the Parties simultaneously
herewith represent the entire understanding and agreement of the Parties with
reference to the transactions set forth herein and supersede all prior
understandings and agreements (written or oral) made by the Parties. Except as
otherwise expressly provided herein, no Person other than the Parties hereto
shall have any right hereunder or be entitled to the benefit of any provision
hereof.

11.6 No Assignment; Successors and Assigns. No party hereto may assign any of
its rights or delegate any of its duties under this Agreement, except that the
Purchasers may assign any such rights (but only with all related obligations) to
their respective Affiliates; provided that (a) prior to such assignment, the
Company is furnished with written notice stating the name and address of such
assignee, and (b) such assignee agrees in writing to be bound by and subject to
the terms and conditions of this Agreement. Subject to the foregoing restriction
on assignment, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors and permitted assigns of the Parties hereto.

11.7 Waiver and Amendment. Except with respect to statutory requirements, and
subject to the provisions of the last sentence of this Section, any party hereto
may by written instrument extend the time for the performance of any of the
obligations or other acts of the other party and may waive (i) any inaccuracies
of the other in the representations or warranties contained in this Agreement or
in any document delivered pursuant hereto, (ii) compliance with any of the
covenants, undertakings or agreements of the other party, or satisfaction of any
of the conditions to its obligations, contained in this Agreement or (iii) the
performance (including performance to the satisfaction of a party or its
counsel) by the other party of any of its obligations set out herein. No failure
or delay on the part of either party hereto in exercising any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
Except as otherwise expressly provided in this Agreement, an amendment of this
Agreement or the waiver or modification of any provision of this Agreement will
be effective only upon the written consent of (i) the Company, on the one hand,
and (ii) Purchasers, on the other hand; provided that if Section 9.14 is deemed
to confer control of the Company on any Purchaser (other than a Purchaser that
is, or elects to be, a bank holding company (as such term is defined in the
BHCA)), the Company and the Purchasers shall make good faith efforts to amend
Section 9.14 solely as necessary to not confer control of the Company on such
Purchaser.

11.8 Headings. The headings of the various sections and subsections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of or be considered in connection with the interpretation of
any of the terms or provisions of this Agreement.

 

52



--------------------------------------------------------------------------------

11.9 Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect in any jurisdiction, as to such
jurisdiction, such provision shall be ineffective to the extent of such
invalidity, illegality or unenforceability, and the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

11.10 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which
executed counterparts, and any photocopies and facsimile copies thereof, shall
be deemed to be an original, but all of which taken together shall constitute
one and the same agreement.

[Signatures of parties follow on next page.]

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed, where applicable by their duly authorized representatives, as of the
first above written.

 

COMPANY:     PACIFIC MERCANTILE BANCORP       By:   /s/ Raymond E. Dellerba    
    Name: Raymond E. Dellerba         Title:   President & CEO       By:   /s/
Nancy A. Gray         Name: Nancy A. Gray         Title:   SEVP & CFO

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed, where applicable by their duly authorized representatives, as of the
first above written.

 

PURCHASERS:

 

CARPENTER COMMUNITY BANCFUND, L.P.;

and CARPENTER COMMUNITY BANCFUND-A,

L.P.

By:  

CARPENTER FUND MANAGER GP, LLC,

their General Partner

 

  By:   /s/ Edward J. Carpenter   Name:   Edward J. Carpenter   Its:   Managing
Member

[Signature Page to Common Stock Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

ALLOCATION OF COMMON STOCK SHARES AMONG THE PURCHASERS

 

Purchasers

   Total
Purchase
Price  

Carpenter Community Bancfund, L.P.

   $ 527,000   

Carpenter Community Bancfund –A, L.P.

     14,973,000      

 

 

 

Totals

   $ 15,500,000      

 

 

 

Addresses of Common Stock Shares Purchasers

 

Carpenter Funds

5 Park Plaza, Suite 950

Irvine CA, 92614

Attention: John Flemming

   With a copy to:

 

A-1